Exhibit 10.26

[CBOE LETTERHEAD]

 

February 27, 2017

 

Dear Mr. Harkins:

As you are well aware, our two companies have entered into a definitive merger
agreement pursuant to which Bats Global Markets, Inc. (“Bats”) will become a
wholly owned subsidiary of CBOE Holdings, Inc. (“CBOE”).  It is important to
both CBOE and Bats that we have reasonable assurance of your commitment to be
part of the management team of the combined company going forward.  

The purpose of this letter is to provide you with information related to your
anticipated role with the combined company following the closing of the
transaction and to obtain a confirmation of your commitment to be part of the
management team of the combined company post-closing.

A.  OUR PROPOSAL TO YOU

1. Upon the closing of the transaction, you will be appointed Head of Equities
and Global FX. Your principal office location will be New York, NY.

2.  Your initial annual base salary will be $500,000, your initial targeted
annual bonus will be $500,000 and your initial targeted equity incentive
compensation will have a grant date value of $500,000.

3.  In consideration of your agreements described below, and subject to approval
by the Board of Directors of CBOE, after the closing of the transaction, CBOE
will grant you an award of time-vested restricted stock units having a grant
date value of $500,000 (the “Award”).  The Award will vest in full on the third
anniversary of the closing of the transaction, provided that you remain in
continuous employment with the combined company through that date and subject to
the terms and conditions contained in our Long-Term Incentive Plan (the
“Plan”).  A copy of the Plan is attached as Exhibit A to this letter.

4.  It is contemplated in the merger agreement that upon the closing of the
transaction, CBOE will assume all of your unvested Bats equity awards in a
manner that preserves their closing date value, as well as the applicable
vesting and other material terms.

5.  As an executive of the company, you will be entitled to participation in our
401(k), as well as our medical, life insurance and disability benefit plans that
are enjoyed by similarly situated personnel.  A description of those benefits as
currently in effect is attached as Exhibit B to this letter.

 

 

 








 

 

Bryan Harkins

Continued Employment Offer

Page 2

 

6.  The company does not generally provide employment agreements to its
executives and it is not contemplated that there would be such an agreement with
you.  Nevertheless, subject to your agreement to the terms of B.1, below, you
will continue to be eligible for the severance and other change in control
benefits under your Employment Agreement with Bats dated December 17, 2015 (the
“Employment Agreement”), including the accelerated vesting of your Bats equity
awards assumed in the merger (but not any CBOE awards granted after
closing).  For the avoidance of doubt, Sections 6(a), 6(c), 7 and 9 through 24
of your Employment Agreement will continue until the expiration of your right to
change in control benefits under the Employment Agreement (24 months after the
closing of the proposed transaction), at which time you would become eligible
for coverage under our executive level severance policy in lieu of any right to
severance or other termination-related benefits under the Employment
Agreement.  A copy of the current policy is attached as Exhibit C to this
letter.

B.  YOUR COMMITMENTS TO CBOE AND TO THE COMBINED COMPANY

1.  You agree not to assert that the transition from your current position with
Bats to the proposed position with the combined company as described above would
constitute “Good Reason” for purposes of your Employment Agreement.  In the
event, however, that within 24 months following the closing of the proposed
transaction, (i) there were to be a material reduction in title, role or
aggregate compensation from that described above in A.1 and A.2, (ii) your
principal office location were to be moved more than 50 miles from that shown
above or (iii) the Award is not granted as contemplated in A.3, then you will be
entitled to assert “Good Reason” as a basis for voluntarily terminating your
employment, but you would need to comply with the procedural requirements of
your Employment Agreement to do so.

2.  As an officer and executive of the combined company, you agree to abide by
your fiduciary duties to the combined company and its shareholders and to
corporate policies in effect from time to time, including obligations as to
conflicts of interest and confidentiality.  You also agree to comply with the
confidentiality, noncompetition, nonsolicitation and nondisparagement
obligations in your Employment Agreement with Bats and agree that those
obligations will be for the benefit of both CBOE and Bats.    

3.  You confirm that it is your intention to be a part of the management team of
the combined company on a full-time basis for the foreseeable future, it being
understood that at any time you would be free to terminate your employment to
pursue other opportunities and that, as is the case with any other executive and
subject to any rights and obligations under the Employment Agreement or the
severance policies referred to in A.6 above, your employment may be terminated
by the combined company based upon performance, cause or any other reason.

 

 








 

Bryan Harkins

Continued Employment Offer

Page 3

 

*****************************

 

We are excited by the prospect of the strategic combination and of working with
you to achieve the bright prospects we all envision for the combined company. 
If you are in agreement with the foregoing, please sign a copy of this letter in
the space provided below and return it to me. 

 

Very truly yours,

 

CBOE Holdings, Inc.

 

By /s/ Edward T. Tilly

Edward T. Tilly

 

 

 

AGREED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN

 

/s/ Bryan Harkins

Bryan Harkins

 

 

 

 








Exhibit A

 

SECOND AMENDED AND RESTATED

CBOE HOLDINGS, INC. LONG-TERM INCENTIVE PLAN

(Amended and Restated Effective February 17, 2016)

 

CBOE Holdings, Inc. has established this Second Amended and Restated CBOE
Holdings, Inc. Long- Term Incentive Plan (second amendment and restatement
effective February 17, 2016) to provide an additional inducement for Eligible
Individuals to provide services to the Corporation or an Affiliate as an
Employee or non-employee Director, to reward such Eligible Individuals by
providing an opportunity to acquire incentive awards, and to provide a means
through which the Corporation may attract able persons to enter the employment
of or engagement with the Corporation or one of its Affiliates. Awards may, in
the discretion of the Board or Committee, and subject to such restrictions as
the Board or Committee may determine or as provided herein, consist of
Non-Qualified Stock Options, Restricted Stock, Restricted Stock Units, Incentive
Compensation Awards, or any combination of the foregoing. 

ARTICLE 1

DEFINITIONS

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Corporation. For purposes of the preceding sentence, the word “control” (by
itself and as used in the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Award” means a Non-Qualified Stock Option, Restricted Stock, Restricted Stock
Unit, or Incentive Compensation award granted under the Plan.

“Award Agreement” means an agreement entered into between the Corporation and
the applicable Participant, setting forth the terms and provisions applicable to
the Award then being granted under the Plan, as further described in Section 4.2
of the Plan.

“Award Date” means, with respect to any Award, the date of the grant or award
specified by the Committee in a resolution or other writing, duly adopted, and
as set forth in the Award Agreement, provided that such Award Date will not be
earlier than the date of the Committee action.

“Board” means the Board of Directors of the Corporation.

“Cause” has the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Corporation or an Affiliate.
If there is no employment, consulting, or other written agreement between the
Corporation or an Affiliate and the Participant or if such agreement does not
define “Cause,” then “Cause” will have the meaning specified in the Award
Agreement, provided that if the Award Agreement does not so specify, “Cause”
will mean, as determined by the Committee in its sole discretion and solely with
respect to the Plan and any Award made hereunder, the Participant’s (a) willful
and continued failure to perform his or her material duties with the Corporation
or an Affiliate, or the commission of any activities constituting a violation or
breach under any Federal, state, local or non-U.S. law or regulation applicable
to the activities of the Corporation or an Affiliate, (b) fraud, breach of
fiduciary duty, dishonesty, misappropriation or other action that causes damage
to the property or business of the Corporation or an Affiliate, (c) repeated
absences from work such that the Participant is unable to perform his or her
employment or other duties in all material respects, other than due to becoming
Disabled, (d) admission or conviction of, or plea of nolo contendere to, any
felony, or any other crime that, in the reasonable judgment of the Board or
Committee, adversely affects the Corporation’s or an Affiliate’s reputation or
the Participant’s ability to carry out the obligations of his or her employment
or Service, (e) loss of any license or registration that is necessary for the
Participant to perform his or her duties for the Corporation or an Affiliate,
(f) failure to cooperate with the Corporation or an Affiliate in any internal
investigation or administrative, regulatory or judicial proceeding or, (g) act
or omission in violation or disregard of the Corporation’s or an Affiliate’s
policies, including but not limited to the Corporation’s






or an Affiliate’s harassment and discrimination policies and standards of
conduct then in effect, in such a manner as to cause loss, damage or injury to
the property, reputation or employees of the Corporation or an Affiliate. In
addition, the Participant’s Service will be deemed to have terminated for Cause
if, after the Participant’s Service has terminated, facts and circumstances are
discovered that would have justified a termination for Cause. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Corporation or an
Affiliate will be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Corporation or an Affiliate.

“Change in Control” means the first to occur of the following:

(a)



The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Corporation where such acquisition causes such Person to own 35% or more of the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided that for purposes of this paragraph
(a), the following acquisitions will not be deemed to result in a Change in
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Affiliate of
the Corporation or (iv) any acquisition by any corporation or entity pursuant to
a transaction that complies with clauses (A), (B) and (C) of paragraph (c) of
this definition below; and provided further that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 50% as a
result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Corporation, such subsequent acquisition will be treated as an acquisition
that causes such Person to own 35% or more of the Outstanding Voting Securities;

 

(b)



Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the
Board,  provided that any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(c)



The approval by the stockholders of the Corporation and consummation of (i) a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Corporation or (ii) the acquisition of
assets or stock of another corporation in exchange for voting securities of the
Corporation (each of (i) and (ii), a “Business Combination”); excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Voting Securities, (B) no Person
(excluding any employee benefit plan (or related trust) of the Corporation or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly (except to the extent that such ownership existed prior
to the Business Combination), an amount of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation representing 20% thereof; and (C) at least a
majority of the members of the board of






directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(d)



Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

Notwithstanding the foregoing, (i) unless a majority of the Incumbent Board
determines otherwise, no Change in Control will be deemed to have occurred with
respect to a particular Participant if the Change in Control results from
actions or events in which such Participant is a participant in a capacity other
than solely as an Officer, Employee or Director of the Corporation, and (ii) a
Public Offering will not constitute a Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code will include reference to any successor provision of the
Code.

“Committee” means the Compensation Committee of the Board, if any, or such
similar or successor committee appointed by the Board to administer the
Plan.  If the Board has not appointed a Committee, including the Compensation
Committee of the Board, to administer the Plan, the Board will function in place
of the Committee as administrator of the Plan and references to the “Committee”
herein shall mean and refer to the Board.

“Corporation” means CBOE Holdings, Inc. or any successor corporation thereto.

“Director” means any individual who is a member of the Board on or after the
Effective Date.

“Disabled” means the Participant:

(a)



becomes unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months; or

(b)



by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receives income replacement benefits for a
period of not less than three months under an accident and health plan of the
Corporation or an Affiliate, as applicable.

“Dividend Equivalent Right” means a right to receive, with respect to any
dividends or other distributions on a share of Stock underlying a Restricted
Stock Unit, dividend equivalents on the share of Stock, as though such share of
Stock had been issued and outstanding, fully vested, and held by the Participant
on the record date of payment of such dividends. Subject to Section 7.4,
Dividend Equivalent Rights may be provided in connection with an Award of
Restricted Stock Units under the Plan, but not in connection with an Award of
Restricted Stock or Options.

“Effective Date” has the meaning set forth in Section 10.3 of the Plan.

“Eligible Individual” means any Employee or non-employee Director.

“Employee” means any person treated as a common law employee in the records of
the Corporation or one of its Affiliates. The Corporation shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Corporation’s determination of whether or not the individual is
an Employee, all such determinations by the Corporation shall be final, binding
and conclusive as to such rights, if any, notwithstanding that the Corporation
or any court of law or governmental agency subsequently makes a contrary
determination as to such individual’s status as an Employee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended. A
reference to any provision of the Exchange Act will include reference to any
successor provision of the Exchange Act.








“Exercise Price” means the purchase price at which an Option may be exercised,
subject to the provisions of Article 5.

“Fair Market Value” means, as of any date:

(a)



if the Stock is readily tradeable on a national or regional securities exchange
or market system, or is quoted on the Over the Counter Bulletin Board (OTCBB),
the Fair Market Value of a share of Stock will be the sales price at close of
the Stock on the Award Date, time of exercise, or other date of calculation (or
on the last preceding trading date if Stock was not traded on such date) as
quoted on such national or regional securities exchange or market system or the
OTCBB (whichever constitutes the primary market for the Stock), as reported by
the Consolidated Tape Association, the OTCBB or such other source as the
Committee deems reliable; or

(b)



if the Stock is not readily tradeable on a national or regional securities
exchange or market system and is not quoted on the OTCBB, the fair market value
as determined in good faith by the Board or the Committee, by the reasonable
application of a reasonable valuation method in accordance with Section 409A and
Treasury Regulation Section 1.409A-1(b)(5)(iv)(B) (or any similar or successor
provision), thereunder, as the Board or the Committee will in its discretion
select and apply at the time of the Award Date, time of exercise, or other date
of calculation.

“Incentive Compensation Award” means a cash-denominated award based on the
achievement of Performance Goals, subject to the requirements of Article 11 and
awarded in accordance with the terms of the Plan.

“Insider” means an Officer, Director, or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.

“Insider Trading Policy” means the written policy of the Corporation pertaining
to the purchase, sale, transfer or other disposition of the Corporation’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Corporation or its
securities.

“Non-Qualified Stock Option” means an Option that is not intended to (as set
forth in the Award Agreement) or that does not qualify as an “incentive stock
option” within the meaning of Code Section 422.

“Officer” means any person designated by the Board as an officer of the
Corporation.

“Option” means an option to purchase Stock at an Exercise Price determined on
the Award Date, subject to the applicable provisions of Article 5, awarded in
accordance with the terms and conditions of the Plan.

“Participant” means an Eligible Individual to whom the Committee has made one or
more Awards under the Plan in accordance with Section 4.1 of the Plan.

“Performance Goals” will mean performance goals established by the Committee
prior to the grant of an Award and based on the attainment of one or any
combination of the following, in each case of the Corporation, an Affiliate, or
business unit by or within which the Participant is primarily employed or a
combination thereof, and that are intended to qualify under Section 162(m):  (a)
net earnings; (b) operating earnings or income; (c) earnings growth; (d) net
income; (e) net income per share; (f) gross revenue or revenue by pre-defined
business segment; (g) revenue backlog; (h) pre- or post-tax profit margins; (i)
cash flow, including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of cost of capital; (j) earnings
per share; (k) return on stockholders’ equity; (l) stock price; (m) return on
common stockholders’ equity; (n) return on capital; (o) return on assets; (p)
economic value added (income in excess of cost of capital); (q) customer
satisfaction; (r) cost control or expense reduction; (s) ratio of operating
expenses to operating revenues; (t) market share; (u) volume; (v) revenue per
contract; and (w) adjusted pretax income, in each case, absolute or relative to
peer- group comparative.

The Committee also may benchmark Performance Goals under one or more of the
measures described above relative to the performance of other corporations. The
Committee will set such Performance Goals within the time prescribed by Section
162(m). The Committee will have the discretion to adjust targets set for
pre-established performance objectives as it deems appropriate to reflect the
inclusion or exclusion of the impact of extraordinary or unusual






items, events or circumstances in accordance with Section 162(m). If the
Committee determines it is advisable to grant Awards that will not qualify for
the performance-based exception of Section 162(m), the Committee may grant
Awards that do not so qualify.

“Performance Period” means a period of one or more years, as determined by the
Committee.

“Person” means a “person” as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act.

“Plan” means the Second Amended and Restated CBOE Holdings, Inc. Long-Term
Incentive Plan (second amendment and restatement effective February 17, 2016),
as set forth herein, as the same may be further amended, administered or
interpreted from time to time.

“Public Offering” means any sale of any class of the Corporation’s equity
securities pursuant to an effective registration statement under Section 12 of
the Exchange Act filed with the SEC on Form S-1 (or any successor form adopted
by the SEC), provided that the following will not be considered a public
offering: (a) any issuance of common equity securities by the Corporation as
consideration for a merger or acquisition, (b) any issuance of common securities
to employees, directors or consultants of any of the Corporation or any of its
Affiliates as part of an incentive or compensation plan, (c) any issuance of
common equity securities as part of a unit with debt or preferred stock or any
similar structure in which the common equity securities are being offered
primarily as a means of enhancing the Corporation’s ability to sell the debt or
preferred stock and (d) the issuance of Stock by the Corporation upon conversion
of any preferred stock of the Corporation.

“Restricted Stock” means an award of shares of Stock delivered under the Plan
subject to the requirements of Article 6 and such other restrictions as the
Committee deems appropriate or desirable.  The restrictions on, and risk of
forfeiture of, Restricted Stock generally will expire on a specified date, upon
the occurrence of an event or achievement of Performance Goals, or on an
accelerated basis under certain circumstances specified in the Plan or the Award
Agreement.

“Restricted Stock Unit” means a notional account established pursuant to an
Award granted to a Participant, as described in Article 7, that is (a) valued
solely by reference to shares of Stock, (b) subject to restrictions specified in
the Award Agreement, and (c) payable in Stock or cash, in the Committee’s sole
discretion. The restrictions on, and risk of forfeiture of, Restricted Stock
Units generally will expire on a specified date, upon the occurrence of an event
or achievement of Performance Goals, or on an accelerated basis under certain
circumstances specified in the Plan or the Award Agreement.

“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended, and any
guidance issued thereunder by the SEC.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002. A reference to any
provision of the Sarbanes-Oxley Act will include reference to any successor
provision of the Sarbanes-Oxley Act.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 162(m)” means Code Section 162(m), as amended, and any proposed and
final regulations and other guidance issued thereunder by the U.S. Department of
Treasury and/or the Internal Revenue Service.

“Section 409A” means Code Section 409A, as amended, and any proposed and final
regulations and other guidance issued thereunder by the U.S. Department of
Treasury and/or the Internal Revenue Service.

“Securities Act” means the Securities Act of 1933, as amended. A reference to
any provision of the Securities Act will include reference to any successor
provision of the Securities Act.

“Service” means the provision of personal services to the Corporation or its
Affiliates in the capacity of (a) an Employee, (b) a Director, or (c) a
consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Corporation or its Affiliates, a transfer of the Participant
among the Corporation and its Affiliates, or a change in the Corporation or
Affiliate for which the Participant renders such Service, provided in each case
that there is no interruption or termination of the Participant’s Service.
Additionally, a Participant’s Service shall not be deemed to have terminated if
the Participant






takes any military leave, sick leave, or other bona fide leave of absence
approved by the Corporation, provided that if any such leave taken by a
Participant
exceeds  90  days,  then  on  the  91st  day  immediately  following  such  90-day  period,  the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Corporation, a
leave of absence authorized by the Corporation shall be treated as Service for
purposes of determining vesting under the Award Agreement. A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the time that the entity for which the Participant performs
Service ceases to be an Affiliate of the Corporation. Subject to the foregoing,
the Corporation, in its discretion, shall determine whether the Participant’s
Service has terminated and the effective date of and reason for such
termination.

“Stock” means the “Common Stock” of the Corporation (as defined in Article
Fourth (a)(i) of the Second Amended and Restated Certificate of Incorporation of
the Corporation).

ARTICLE 2

PLAN ADMINISTRATION

Section 2.1 Administration. The Committee will administer the Plan. The
Committee will interpret the Plan and any Award Agreement or other form of
agreement or other document used by the Corporation in the administration of the
Plan or of any Award, and prescribe such rules, regulations, and procedures in
connection with the operation of the Plan, as it deems to be necessary and
advisable for the administration of the Plan consistent with the purposes of the
Plan. Without limiting the foregoing, the Committee will have the authority and
complete discretion to:

(a)



Prescribe, amend, and rescind rules and regulations relating to the Plan and any
Awards;

(b)



Select Eligible Individuals (including members of the Committee) to receive
Awards, as provided in Section 4.1 of the Plan;

(c)



Determine the form and terms of Awards;

(d)



Determine the number of shares of Stock or other consideration subject to
Awards, as provided in Articles 5 through 9 of the Plan;

(e)



Determine whether Awards will be granted singly, in combination or in tandem
with, in replacement of, or as alternatives to, other Awards under the Plan or
grants or awards under any other incentive or compensation plan of the
Corporation;

(f)



Construe and interpret the Plan, any Award Agreement in connection with an Award
and any other agreement or document executed pursuant to the Plan;

(g)



Correct any defect or omission, or reconcile any inconsistency in the Plan, any
Award or any Award Agreement;

(h)



Accelerate or, with the consent of the Participant, defer the vesting of any
Award or the exercise date of any Award, subject to the limitations of Section
409A;

(i)



Authorize any person to execute on behalf of the Corporation any instrument
required to effectuate the grant of an Award and delegate to Officers of the
Corporation the authority to perform administrative functions under the Plan
subject to any legal requirements that the Committee as a whole take action with
respect to such function, other than any such delegation that would cause Awards
or other transactions under the Plan to cease to (i) be exempt from Section
16(b) of the Exchange Act, (ii) satisfy the independent director requirements of
the applicable national or regional securities exchange or market system, or
(iii) qualify as “performance-based compensation” under Section 162(m);

(j)



To the extent permissible under Section 141(c) and Section 157(c) of the
Delaware General Corporation Law and other applicable laws, regulations and
stock exchange rules, the Board and the Committee may each, in their discretion,
delegate to another committee or one or more






officers of the Corporation, any or all of the authority and responsibility of
the Committee with respect to awards to Employees who are not subject to Section
16 of the Exchange Act at the time any such delegated authority or
responsibility is exercised. To the extent that the Board or the Committee has
delegated to such other committee or to one or more officers of the Corporation,
the authority and responsibility of the Committee pursuant to the foregoing, all
references to the Committee in the Plan shall be deemed to refer to such other
committee or to such officer or officers;

(k)



Amend, modify, extend, cancel or renew any Award, and authorize the exchange,
substitution, or replacement of Awards, provided that (i) no such amendment,
modification, extension, cancellation, renewal, exchange, substitution, or
replacement will be to the detriment of a Participant with respect to any Award
previously granted without the affected Participant’s written consent, (ii) any
such amendment, modification, extension, cancellation, renewal, exchange,
substitution or replacement must satisfy the requirements for exemption under
Section 409A, and (iii) in no event will the Committee be permitted to reduce
the Exercise Price of any outstanding Option, cancel an Option in exchange for
cash or other Awards, exchange or replace an outstanding Option with a new
Option with a lower Exercise Price, or take any other action that would be a
“repricing” of Options, without stockholder approval, except pursuant to Section
5.2;

(l)



Determine whether a Participant has engaged in the operation or management of a
business that is in competition with the Corporation or any of its Affiliates,
or whether a Participant has violated the restrictive covenants referred to in
Section 10.12; and

(m)



Make all other determinations deemed necessary or advisable for the
administration of the Plan.

The Committee will keep records of action taken at its meetings.  A majority of
the Committee will constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, will be the acts of the
Committee.

Section 2.2 Administration with Respect to Insiders. With respect to Eligible
Individuals who are Insiders, at any time that any class of equity security of
the Corporation is registered under Section 12 of the Exchange Act, the Plan
shall be administered in compliance with the requirements, if any, of Rule
16b-3.

Section 2.3 Indemnification.  Each person who is or has been a member of the
Committee or the Board, and any individual or individuals to whom the Committee
has delegated authority under this Article 2, will be indemnified and held
harmless in accordance with the Corporation’s Second Amended and Restated
Certificate of Incorporation.

ARTICLE 3

AUTHORIZED SHARES

Section 3.1 Shares Available Under the Plan.  Subject to adjustment as set forth
in Section 3.2, the maximum number of shares of Stock that may be issued or
delivered and as to which Awards may be granted under the Plan will be equal to
the sum of: (a) 4,248,497 shares of Stock, which were authorized at the time
that the Plan was first adopted by the Board effective January 13, 2010; (b)
3,000,000 shares of Stock; (c) any shares of Stock subject to an Award under the
Plan that expires without being exercised, or is forfeited, canceled, settled or
otherwise terminated without a distribution of Stock to the Participant; (d)
shares of Stock not delivered to the Participant because the Award is exercised
through a reduction of shares subject to the Award (i.e., “net exercised”); and
(e) shares of Stock delivered (either actually or by attestation) to or withheld
by the Corporation in connection with the exercise of an Option awarded under
the Plan, or in payment of any required income tax withholding for the exercise
of an Option or the vesting of Restricted Stock awarded under the Plan. The
shares that may be issued or delivered under the Plan may be either authorized
but unissued shares, repurchased shares, or partly each.

If any Award granted under the Plan is canceled by mutual consent or terminates
or expires for any reason without having been exercised in full, or, if and to
the extent that an Award of Restricted Stock Units is paid in cash rather than
the issuance of shares of Stock, the number of shares subject to such Award (or
in the case of Restricted Stock






Units, the number of shares of Stock for which payment was made in cash) will
again be available for purposes of the Plan.

If, in connection with an acquisition of another company or all or part of the
assets of another company by the Corporation or an Affiliate, or in connection
with a merger or other combination of another company with the Corporation or an
Affiliate, the Corporation either (i) assumes stock options or other stock
incentive obligations of such other company, or (ii) grants stock options or
other stock incentives in substitution for stock options or other stock
incentive obligations of such other company, then none of the shares of Stock
that are issuable or transferable pursuant to such stock options or other stock
incentives that are assumed or granted in substitution by the Corporation will
be charged against the limitations set forth in this Section 3.1.

Section 3.2 Adjustment and Substitution of Shares.  If a dividend or other
distribution will be declared upon the Stock, payable in shares of Stock, the
number of shares of Stock then subject to any outstanding Award or by reference
to which the amount of any other Award is determined and the number of shares
that may be issued or delivered under the Plan will be adjusted by adding
thereto the number of shares that would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such dividend or distribution.

If the outstanding shares of Stock will be changed into or exchangeable for a
different number or kind of shares of Stock or other securities of the
Corporation or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then the Committee will substitute for each share of
Stock subject to any then-outstanding Award and for each share of Stock, which
may be issued or delivered under the Plan but is not then subject to an
outstanding Award, the number and kind of shares of Stock or other securities
into which each outstanding share of Stock is so changed or for which each such
share is exchangeable, provided that in the event of a merger, acquisition or
other business combination of the Corporation with or into another entity, any
adjustment provided for in the applicable agreement and plan of merger (or
similar document) will be conclusively deemed to be appropriate for purposes of
this Section 3.2.

In the case of any adjustment or substitution as provided for in this Section
3.2, the aggregate Exercise Price for all shares subject to each
then-outstanding Option prior to such adjustment or substitution will be the
aggregate Exercise Price for all shares of Stock or other securities (including
any fraction) to which such shares will have been adjusted or which will have
been substituted for such shares. Any new Exercise Price per share will be
carried to at least three decimal places with the last decimal place rounded
upwards.

No adjustment or substitution provided for in this Section 3.2 will require the
Corporation to issue or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities that result from any such
adjustment or substitution will be eliminated and not carried forward to any
subsequent adjustment or substitution.

If any adjustment or substitution would cause a modification, extension or
renewal of an Option within the meaning of Section 409A, the Committee may elect
that such adjustment or substitution not be made but rather will use reasonable
efforts to effect such other adjustment of each then-outstanding Option as the
Committee in its sole discretion will deem equitable and that will not result in
any such modification, extension or renewal under Section 409A.

ARTICLE 4

ELIGIBILITY AND AWARDS

Section 4.1 Eligibility.  Subject to the provisions of the Plan, the Committee
will have full and final authority, in its discretion, to grant Awards as
described herein and to determine the Eligible Individuals to whom Awards will
be granted.

Section 4.2 Award Agreement. Each Award granted under the Plan will be evidenced
by a written or electronic Award Agreement, in a form approved by the Committee.
Such Award Agreement will be subject to and incorporate the express terms and
conditions, if any, required under the Plan or as required by the Committee for
the form of Award granted and such other terms and conditions as the Committee
may specify, and will be executed by the Chief Executive Officer, the President
(if other than the Chief Executive Officer), or any person designated as an
executive Officer by the Board for Section 16 purposes, on behalf of the
Corporation, and by the Participant to whom such






Award is granted. The Board may at any time and from time to time amend an
outstanding Award Agreement in a manner consistent with the Plan.

Section 4.3 Corporation’s Obligation to Deliver Stock.  The obligation of the
Corporation to issue or deliver shares of Stock under the Plan will be subject
to (a) the effectiveness of a registration statement under the Securities Act,
with respect to such shares, if deemed necessary or appropriate by counsel for
the Corporation; (b) the condition that the shares will have been listed (or
authorized for listing upon official notice of issuance) upon each stock
exchange on which such shares may then be listed; and (c) all other applicable
laws, regulations, rules and orders that may then be in effect.

ARTICLE 5

STOCK OPTIONS

Section 5.1 Grant of Stock Options. The Committee will have authority, in its
discretion, to grant Non-Qualified Stock Options. Options granted under the Plan
will be subject to the following terms and conditions of this Article 5.

Section 5.2 Exercise Price. Subject to adjustment as set forth in Section 3.2,
the Exercise Price will be such price as the Committee, in its discretion, will
determine and set forth in the Award Agreement, except that, the Exercise Price
will not be less than one hundred percent (100%) of the Fair Market Value per
share of Stock covered by the Option as determined on the Award Date.

Section 5.3 Payment of Exercise Price.  The Exercise Price will be payable in
full in any one or more of the following ways:

(a)



in cash, check, bank draft, money order or wire transfer payable to the
Corporation;

(b)



by delivery to the Corporation (either by actual delivery or by attestation) of
shares of Stock (which are owned by the Participant free and clear of all liens
and other encumbrances and which are not subject to the restrictions set forth
in Article 6) having an aggregate Fair Market Value on the date of exercise of
the Option equal to the Exercise Price for the shares being purchased;

(c)



by requesting that the Corporation withhold such number of shares of Stock then
issuable upon exercise of the Option as will have an aggregate Fair Market Value
equal to the Exercise Price for the shares being acquired upon exercise of the
Option (and any applicable withholding taxes);

(d)by a “net exercise” arrangement under which the Corporation will reduce the
number of shares of Stock issued upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate Exercise
Price; provided that the Corporation shall accept a cash or other payment from
the Participant to the extent of any remaining balance of the aggregate Exercise
Price not satisfied by such reduction in the number of whole shares to be
issued; and provided further that shares of Stock will no longer be outstanding
under an Option and will not be exercisable thereafter to the extent that (i)
shares are used to pay the Exercise Price pursuant to the “net exercise,” (ii)
shares are delivered to the Participant as a result of such exercise, and (iii)
shares are withheld to satisfy tax withholding obligations;

(e)provided that a public market for the Corporation’s Stock exists, and to the
extent permitted by the Sarbanes-Oxley Act:

(i)



through a “same day sale” commitment from the Participant and a broker- dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby the Participant irrevocably elects to exercise the Option and
to sell a portion of the shares so purchased to pay the Exercise Price (or a
larger number of the shares so purchased), and whereby the FINRA Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Corporation (and any excess to the Participant);








(ii)



through a “margin” commitment from the Participant and a FINRA Dealer whereby
the Participant irrevocably elects to exercise the Option and to pledge the
shares so purchased to the FINRA Dealer in a margin account as security for a
loan from the FINRA Dealer in the amount of the Exercise Price, and whereby the
FINRA Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Corporation; or

(f)by any combination of the foregoing.

If the Exercise Price is paid in whole or in part in shares of Stock, any
portion of the Exercise Price representing a fraction of a share will be paid in
cash. The date of exercise of an Option will be determined under procedures
established by the Committee, and the Exercise Price will be payable at such
time or times as the Committee, in its discretion, will determine. No shares
will be issued or delivered upon exercise of an Option until full payment of the
Exercise Price has been made. When full payment of the Exercise Price has been
made, the Participant will be considered for all purposes to be the owner of the
shares with respect to which payment has been made.

Section 5.4 Exercisability, Expiration, and Term of Options. Subject to this
Section 5.4 and Section 2.1, Options may be exercised at such times, in such
amounts and subject to such restrictions as will be determined by the Committee,
in its discretion. An Option may be exercised (a) at such time as the Option
vests, or (b) if and to the extent set forth in the applicable Award Agreement,
prior to the date on which the Option vests, provided that such Stock obtained
will be subject to the same requirements that are applicable to grants of
Restricted Stock set forth in Article 6 and in the applicable Award Agreement.
After an Option is granted, the Committee, in its sole discretion, may
accelerate the exercisability of the Option. Restrictions and conditions on the
exercise of an Option need not be the same for each Award or for each
Participant.

Each Option will terminate not later than the expiration date specified in the
Award Agreement pertaining to such Option, provided that the expiration date
with respect to an Option shall not be later than the 10th anniversary of its
Award Date.

Except as otherwise provided in the Award Agreement, the vesting conditions on
an Option will lapse upon the date that a Participant dies or becomes Disabled.
Except as otherwise provided in the Award Agreement, a Participant (or his or
her beneficiary, as applicable) must exercise any outstanding Option, if any,
within one year following the Participant’s death or Disability (or by the 10th
anniversary of the Option’s Award Date, if earlier). If the Participant does not
exercise any outstanding Option within one year from the Participant’s death or
Disability (or by the 10th anniversary of the Option’s Award Date, if earlier),
the outstanding Option will be cancelled and forfeited.

Subject to the preceding paragraph, unless otherwise determined by the Committee
and set forth in an Award Agreement or an amendment thereto, following a
Participant’s termination of Service for any reason other than Cause, such
Participant must exercise any outstanding Option, if at all, within 90 days from
the date of termination of Service (or by the 10th anniversary of the Option’s
Award Date, if earlier). If the Participant does not exercise any outstanding
Option within 90 days from the date of termination of Service (or by the 10th
anniversary of the Option’s Award Date, if earlier), the outstanding Option will
be cancelled and forfeited. All Options, including vested Options, will be
cancelled and forfeited immediately upon a Participant’s termination of Service
for Cause.

Notwithstanding any contrary provision of this Section 5.4, if, on the date an
outstanding Option would expire, the exercise of the Option would violate
applicable securities laws, the expiration date applicable to the Option will be
extended to a date that is 30 calendar days after the date the exercise of the
Option would no longer violate applicable securities laws.

ARTICLE 6

RESTRICTED STOCK

Section 6.1 Award. Subject to the terms and provisions of the Plan, the
Committee may award, at any time, shares of Restricted Stock to any Eligible
Individual in the number and form, and subject to such restrictions on
transferability and other restrictions as the Committee may determine in its
discretion and set forth in the Award Agreement, including without limitation
the achievement of Performance Goals. Restricted Stock also may be received by a
Participant as the result of an exercise of an Option, when such award has not
vested.








Section 6.2 Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award shall be made subject to vesting conditions based upon
the satisfaction of such Service requirements, conditions, restrictions or
Performance Goals as the Committee shall establish and set forth in the Award
Agreement. During any period in which shares acquired under a Restricted Stock
Award remain subject to vesting conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of. Except as
otherwise provided in the Award Agreement, the vesting conditions on any shares
of Restricted Stock will expire and the restrictions on shares of Restricted
Stock will lapse upon the date that a Participant dies or becomes Disabled. Upon
request by the Corporation, each Participant shall execute any agreement
evidencing such transfer restrictions prior to the receipt of shares of Stock
hereunder and shall promptly present to the Corporation any and all certificates
representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

Section 6.3 Termination of Service. Except as otherwise provided in Section 6.2
above, if a Participant’s termination of Service occurs for any reason before
the expiration of the vesting conditions, all shares of Restricted Stock that
remain subject to vesting conditions will be forfeited by the Participant as of
the Participant’s termination of Service, unless the Committee otherwise
determines. In the case of Restricted Stock purchased through the exercise of an
Option, the Corporation will refund the Exercise Price paid on the exercise of
the Option. Such forfeited shares of Restricted Stock will again become
available for award under the Plan.

Section 6.4 Voting Rights; Dividends and Distributions.  Except as provided in
this Section 6.4 or the Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to vesting
conditions, the Participant shall have all of the rights of a stockholder of the
Corporation holding shares of Stock, including the right to vote such shares and
to receive all dividends and other distributions paid with respect to such
shares. Unless otherwise provided for in an Award Agreement, for a Restricted
Stock Award based upon the satisfaction of Performance Goals, the Participant
shall be entitled to receive dividends or other distributions during the period
beginning on the date a Restricted Stock Award is granted and ending, with
respect to each share of Stock underlying the Award, on the earlier of the date
the Performance Period is completed or the date on which the Award is
terminated.  Dividends or other distributions paid on a Restricted Stock Award
based upon the satisfaction of Performance Goals will be based on the number of
shares earned by the Participant.  However, in the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Corporation as described in
Section 3.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same vesting conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.

ARTICLE 7

RESTRICTED STOCK UNIT AWARDS

Section 7.1 Award. Subject to the terms and provisions of the Plan, the
Committee may award, at any time, Restricted Stock Units to any Eligible
Individual in the number and form, and subject to such restrictions on
transferability and other restrictions as the Committee may determine in its
discretion and set forth in the Award Agreement, including without limitation
the achievement of Performance Goals.

Section 7.2 Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to or for the benefit of the Corporation or an Affiliate.

Section 7.3 Vesting. Restricted Stock Unit Awards shall be made subject to
vesting conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or Performance Goals as the Committee shall establish
and set forth in the Award Agreement. Except as otherwise provided in the Award
Agreement, the vesting conditions on any Restricted Stock Unit Award will expire
and the Restricted Stock Unit will become fully vested upon the date that a
Participant dies or becomes Disabled.

Section 7.4 Voting Rights, Dividend Equivalent Rights and Distributions. 
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Corporation or
of a duly authorized transfer agent of the Corporation).








The Committee, in its discretion, may provide in the Award Agreement evidencing
any Restricted Stock Unit Award that the Participant shall be entitled to
receive Dividend Equivalent Rights during the period beginning on the date a
Restricted Stock Unit Award is granted and ending, with respect to each share of
Stock underlying the Award, on the earlier of the date the Award vests or the
date on which it is terminated. For a Restricted Stock Unit Award based upon the
satisfaction of Performance Goals, the Dividend Equivalent Rights paid will be
based on the number of shares earned by the Participant.  However, in the event
of a dividend or distribution paid in shares of Stock or other property or any
other adjustment made upon a change in the capital structure of the Corporation
as described in Section 3.2, any and all new, substituted or additional
securities or other property (other than normal cash dividend equivalents) to
which the Participant may be entitled by reason of the Participant’s Restricted
Stock Unit Award shall be immediately subject to the terms and conditions and
shall be settled in the same manner and at the same time as the Restricted Stock
Unit Award with respect to which such Dividend Equivalent Rights were paid or
adjustments were made.

Section 7.5 Effect of Termination of Service. Except as otherwise provided in
Section 7.3 above or by the Committee and set forth in the Award Agreement
evidencing a Restricted Stock Unit Award, if a Participant’s Service terminates
for any reason, whether voluntary or involuntary, then the Participant shall
forfeit any Restricted Stock Units that remain subject to vesting conditions as
of the date of the Participant’s termination of Service.

Section 7.6 Settlement of Restricted Stock Unit Awards. The Corporation shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one share of Stock (and/or any other new, substituted or additional
securities or other property pursuant to an adjustment described in Section 3.2)
for each Restricted Stock Unit then becoming vested or otherwise to be settled
on such date, subject to the withholding of applicable taxes, if any. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A and in accordance with such procedures as the
Committee may specify from time to time, to defer receipt of all or any portion
of the shares of Stock or other property otherwise issuable to the Participant
pursuant to this Section 7.6. Notwithstanding the foregoing, the Committee, in
its discretion, may provide in any Award Agreement for settlement of any
Restricted Stock Unit Award by payment to the Participant in cash of an amount
equal to the Fair Market Value on the vesting date of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section
7.6. Notwithstanding the foregoing, any Stock issued or cash paid to the
Participant in settlement of the Restricted Stock Units will be issued or paid,
as applicable, as soon as administratively practicable following the applicable
vesting date but in no event later than March 15th of the year following such
vesting date (unless such Restricted Stock Unit has been deferred as permitted
by the Committee under this Section 7.6).

ARTICLE 8

CHANGE IN CONTROL

Section 8.1 Accelerated Vesting. Unless otherwise provided for in an Award
Agreement, Awards will be “double-trigger” unless a successor entity cannot or
will not provide a Replacement Award (as defined below), in which case the Award
will revert to “single-trigger” as follows:

Upon a Change in Control, all then-outstanding Awards shall vest in accordance
with paragraphs (a), (b), and (c) below, except (i) as otherwise provided in an
Award Agreement or (ii) to the extent that another Award meeting the
requirements of Section 8.2(a) (a “Replacement Award”) is provided to the
Participant pursuant to Section 3.2 and consistent with Section 409A, to the
extent applicable, to replace such Award (the “Replaced Award”).

(a)Outstanding Options. Upon a Change in Control in which the Corporation is the
surviving corporation, a Participant’s then-outstanding Options that are not
vested shall immediately become fully vested (and, to the extent applicable, all
performance conditions shall be deemed satisfied as if target performance were
achieved) and exercisable over the exercise period set forth in the applicable
Award Agreement.  Upon a Change in Control in which the Corporation is not the
surviving corporation, a Participant’s then-outstanding Options shall become
fully vested and exercisable for such period of time prior to the Change in
Control as is deemed fair and equitable by the Committee and shall terminate at
the effective time of the Change in Control.  The Committee shall provide
written notice of the period of accelerated exercisability of Options to all
affected Participants.  The exercise of any Option whose exercisability is
accelerated as






provided in this paragraph (a) shall be conditioned upon the consummation of the
Change in Control and shall be effective only immediately before such
consummation. Alternatively, the Committee may elect to cancel such Options and
pay the Participant an amount of cash (less normal withholding taxes) equal to
the excess of (i) the value, as determined by the Committee, of the
consideration (including cash) received by the holder of a share of Stock as a
result of the Change in Control (or if the Corporation's stockholders do not
receive any consideration as a result of the Change in Control, the Fair Market
Value of a share of Stock on the day immediately prior to the Change in Control)
over (ii) the per-share Exercise Price of such Option, multiplied by the number
of shares of Stock subject to such Award.  No payment shall be made to a
Participant for any Option if the Exercise Price for such Option exceeds the
value, as determined by the Committee, of the consideration (including cash)
received by the holder of a share of Stock as a result of the Change in Control.

(b)Outstanding Awards, other than Options, Subject Solely to a Service Vesting
Condition. Upon a Change in Control, a Participant’s then-outstanding Awards,
other than Options, that are not vested and as to which vesting depends solely
on the satisfaction of a service obligation by the Participant to the
Corporation or any Affiliate shall become fully vested and shall be settled in
cash, Stock or a combination thereof, as determined by the Committee, within 30
days following such Change in Control (except to the extent that settlement of
the Award must be made pursuant to its original schedule in order to comply with
Section 409A).

(c)Outstanding Awards, other than Options, Subject to a Performance Vesting
Condition. Upon a Change in Control, a Participant’s then-outstanding Awards,
other than Options, that are not vested and as to which vesting depends upon the
satisfaction of one or more performance conditions shall immediately vest and
all performance conditions shall be deemed satisfied at the greater of target
performance or the level of performance actually achieved as of the date of the
Change in Control (with similar performance assumed to be achieved through the
remainder of the performance period) and shall be settled in cash, Stock or a
combination thereof, as determined by the Committee, within 30 days following
such Change in Control (except to the extent that settlement of the Award must
be made pursuant to its original schedule in order to comply with Section 409A).

Section 8.2 Replacement Awards.

(a)An Award shall meet the conditions of this Section 8.2 (and hence qualify as
a Replacement Award) if: (i) it is of the same type as the Replaced Award
(provided, however, that the Replacement Award may be of a different type as the
Replaced Award if such Replacement Award has been approved by the Committee, as
constituted immediately prior to the Change in Control); (ii) it has an
intrinsic value at least equal to the value of the Replaced Award; (iii) it
relates to publicly traded equity securities of the Corporation or its successor
following the Change in Control or another entity that is affiliated with the
Corporation or its successor following the Change in Control; (iv) its terms and
conditions comply with Section 8.2(b); and (v) its other terms and conditions
are not less favorable to the Participant than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control).  Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation or
assumption of the Replaced Award if the requirements of the preceding sentence
are satisfied.  The determination of whether the conditions of this Section
8.2(a) are satisfied shall be made by the Committee, as constituted immediately
before the Change in Control, in its sole discretion.  Without limiting the
generality of the foregoing, the Committee may determine the value of Replaced
Awards and Replacement Awards that are Options by reference to either their
intrinsic value or their fair value.

(b)Upon a termination of Service of a Participant after a Change in Control,
other than for Cause, all Replacement Awards held by the Participant shall
become fully vested and free of restrictions and in the case of Replacement
Awards in the form of (i) Options shall be fully exercisable and shall remain
exercisable in accordance with their terms, (ii) Awards with one or more
performance-based vesting conditions for performance measurement periods not yet
ended at the date of termination shall be deemed to be satisfied at the greater
of target performance or the level of






performance actually achieved as of the date of termination of Service (with
similar performance assumed to be achieved through the remainder of the
performance period) and shall be paid upon or within 60 days of such termination
of Service, (iii) Awards (other than Options) with only service-based vesting
conditions shall be paid upon or within 60 days of such termination of
Service.  Notwithstanding the foregoing, with respect to any Award that is
considered deferred compensation subject to Section 409A, payment shall be made
pursuant to the Award’s original schedule in order to comply with Section 409A.

Section 8.3 Excess Parachute Payment. In the event
that  any  acceleration  of  vesting pursuant to an Award and any other payment
or benefit received or to be received by a Participant would subject the
Participant to any excise tax pursuant to Code Section 4999 due to the
characterization of such acceleration of vesting, payment or benefit as an
excess parachute payment under Code Section 280G, the Participant may elect, in
his or her sole discretion, to reduce the amount of any acceleration of vesting
called for under the Award in order to avoid such characterization. To aid the
Participant in making any election made under this Section 8.3, no later than
the date of the occurrence of any event that might reasonably be anticipated to
result in an excess parachute payment to the Participant, the Corporation shall
request a determination in writing by independent experts selected by the
Corporation. As soon as practicable thereafter, the independent experts shall
determine and report to the Corporation and the Participant the amount of such
acceleration of vesting, payments and benefits that would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the independent experts may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999.  The Corporation and
the Participant shall furnish to the independent experts such information and
documents as the experts may reasonably request in order to make their required
determination. The Corporation shall bear all fees and expenses the independent
experts may reasonably charge in connection with their services contemplated by
this Section 8.3, and any excise tax, income tax, interest, or penalties imposed
on the Participant as a result of a successful Internal Revenue Service claim
that, contrary to the determination and report of the independent experts, the
Participant must pay an excise tax under Code Section 4999 due to the
characterization of such acceleration of vesting, payment or benefit as an
excess parachute payment under Code Section 280G.

ARTICLE 9

CERTIFICATES FOR AWARDS OF STOCK

Section 9.1 Stock Certificates. Except as otherwise provided in this Section
9.1, each Participant entitled to receive shares of Stock under the Plan will be
issued a certificate for such shares. Such certificate will be registered in the
name of the Participant and will bear an appropriate legend reciting the terms,
conditions and restrictions, if any, applicable to the Stock and will be subject
to appropriate stop-transfer orders. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange or
market system. If the issuance of shares under the Plan is effected on a
non-certificated basis, the issuance of shares to a Participant will be
reflected by crediting (by means of a book entry) the applicable number of
shares of Stock to an account maintained by the Corporation in the name of such
Participant, which account may be an account maintained by the Corporation for
such Participant under any dividend reinvestment program offered by the
Corporation. The Committee may require, under such terms and conditions as it
deems appropriate or desirable, that the certificates for Restricted Stock
delivered under the Plan be held in custody by a bank or other institution, or
that the Corporation may itself hold such shares in custody until the vesting
conditions expire or until restrictions thereon otherwise lapse, and may
require, as a condition of any receipt of Restricted Stock, that the recipient
will have delivered a stock power endorsed in blank relating to the Restricted
Stock. Certificates for shares of unrestricted Stock may be delivered to the
Participant after, and only after, the vesting conditions will have expired
without forfeiture in respect of such shares of Restricted Stock.

Section 9.2 Compliance With Laws and Regulations. The grant of Awards and the
issuance of shares of Stock pursuant to an Award shall be subject to compliance
with all applicable requirements of Federal, state, local and non-U.S. law with
respect to such securities and the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, no Award may be
exercised or shares of Stock issued pursuant to an Award unless (a) a
registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Corporation, the
shares issuable pursuant to the Award may be issued in accordance with the terms
of an applicable exemption






from the registration requirements of the Securities Act. The inability of the
Corporation to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Corporation’s legal counsel to be necessary to
the lawful issuance and sale of any shares hereunder shall relieve the
Corporation of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Corporation may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Corporation.

Section 9.3 Restrictions. All certificates for shares of Stock delivered under
the Plan (and all non-certificated shares credited to a Participant’s account as
provided in Section 9.1) also will be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange or quotation
system upon which the Stock is then listed and any applicable Federal, state or
non-U.S. securities laws; and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions. The foregoing provisions of this Section 9.3 will not be effective
if and to the extent that the shares of Stock delivered under the Plan are
covered by an effective and current registration statement under the Securities
Act, or if and so long as the Committee determines that application of such
provisions is no longer required or desirable. In making such determination, the
Committee may rely upon an opinion of counsel for the Corporation.

Section 9.4 Rights of Stockholders. Except as otherwise provided herein, no
Participant awarded an Option or Restricted Stock Unit will have any right as a
stockholder with respect to any shares subject to such Award prior to the date
of issuance to him or her of a certificate or certificates for such shares, or
if applicable, the crediting of non-certificated shares to an account maintained
by the Corporation in the name of such Participant. No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such shares are issued, except as provided in Sections 3.2, 6.4,
7.4, or another provision of the Plan.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Effect of the Plan on the Rights of Employees and Employer. Neither
the adoption of the Plan nor any action of the Board or the Committee pursuant
to the Plan will be deemed to give any Eligible Individual any right to be
granted an Award and nothing in the Plan, in any Award granted under the Plan or
in any Award Agreement will confer any right to any Participant to continue in
the employment of the Corporation or any Affiliate or to continue to be retained
to provide Services to the Corporation or any Affiliate as a Director, or
consultant or interfere in any way with the rights of the Corporation or any
Affiliate to terminate a Participant’s Service at any time.

Section 10.2 Amendment. The Board specifically reserves the right to alter and
amend the Plan at any time and from time to time and the right to revoke or
terminate the Plan or to suspend the granting of Awards pursuant to the Plan;
provided that no such alteration, amendment, revocation, termination, or
suspension will terminate any outstanding Award theretofore granted under the
Plan, unless there is a liquidation or a dissolution of the Corporation; and
provided further that no such alteration or amendment of the Plan will, without
prior stockholder approval (a) increase the total number of shares of Stock that
may be issued or delivered under the Plan; (b) make any changes in the class of
Eligible Individuals; (c) extend the period set forth in the Plan during which
Awards may be granted; or (d) make any changes that require stockholder approval
under the rules and regulations of any securities exchange or market on which
the Stock is traded.  No alteration, amendment, revocation or termination of the
Plan or suspension of any Award will materially adversely affect, without the
written consent of the holder of an Award theretofore granted under the Plan,
the rights of such holder with respect to such Award. The Committee may not
amend any Award to extend the exercise period beyond a date that is later than
the earlier of the latest date upon which the Award could have expired by its
original terms under any circumstances or the 10th anniversary of the original
date of grant of the Award, or otherwise cause the Award to become subject to
Section 409A.

Section 10.3 Effective Date and Duration of Plan. The Plan was first adopted by
the Board effective January 13, 2010. The Plan was amended and restated
effective February 8, 2011.  The Plan was further amended and restated by the
second amendment and restatement effective February 17, 2016 (the “Effective
Date”) provided that the Corporation’s stockholders approve such amendment of
the Plan within one year of that date. The Plan will remain in effect until the
earliest of the date (a) all shares authorized to be issued or transferred
hereunder have been issued






or transferred (b) the Plan is terminated by the Board, or (c) the 10th
anniversary of the Effective Date, and will continue in effect thereafter with
respect to any Awards outstanding at the time of such termination.

Section 10.4 Unfunded Status of Plan.  The Plan will be unfunded.  The
Corporation will not be required to establish any special or separate fund nor
to make any other segregation of assets to assume the payment of any benefits
under the Plan. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award will give any
such Participant any rights that are greater than those of a general unsecured
creditor of the Corporation, provided that the Committee may authorize the
creation of trusts or make other arrangements to meet the Corporation’s
obligations under the Plan to deliver cash, shares or other property pursuant to
any Award, which trusts or other arrangements will be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines.

Section 10.5 Tax Withholding. Whenever the Corporation proposes or is
required  to distribute Stock under the Plan, the Corporation may require the
recipient to remit to the Corporation an amount sufficient to satisfy any
Federal, state, local and non-U.S. tax withholding requirements prior to the
delivery of any certificate for such shares or, in the discretion of the
Committee, the Corporation may withhold from the shares to be delivered the
number of shares sufficient to satisfy all or a portion of the minimum tax
withholding obligation (or, in the discretion of the Corporation, to satisfy up
to the maximum tax withholding obligation as may be permitted under applicable
accounting standards that would not result in an Award otherwise classified as
an equity award under FASB Accounting Standards Codification Topic 718 to be
classified as a liability award under FASB Accounting Standards Codification
Topic 718 as a result of the withholding of Stock with a Fair Market Value in
excess of the minimum statutory tax withholding obligation). Whenever payments
under the Plan are to be made in cash, such payments may be net of an amount
sufficient to satisfy any Federal, state, local and non-U.S. tax withholding
requirements.

Any Award may provide that the Participant may elect, in accordance with any
conditions set forth in such Award, to pay any withholding taxes in shares of
Stock, provided that the Participant, by accepting the Award will be deemed to
instruct and authorize the Corporation or its delegatee for such purpose to sell
on his or her behalf a whole number of shares of Stock from those shares of
Stock issuable to the Participant in payment of vested shares of Restricted
Stock or Restricted Stock Units as the Corporation or its delegatee determines
to be appropriate to generate cash proceeds sufficient to satisfy the minimum
tax withholding obligation (or, in the discretion of the Corporation, to satisfy
up to the maximum tax withholding obligation). This direction and authorization
is intended to comply with the requirements of Rule 10b5- 1(c)(1)(i)(B) of the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) of the Exchange Act. Such shares will be sold on the day the
Restricted Stock or Restricted Stock Units become vested, which is the date the
tax withholding obligation arises, or as soon thereafter as practicable. Unless
otherwise provided by the Committee, the Participant will be responsible for all
brokerage fees and other costs of sale, and the Participant will agree to
indemnify and hold the Corporation harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed the Participant’s tax withholding obligation (e.g., because of the need
to sell whole shares), the Corporation or its delegatee may pay such excess in
cash to the Participant through payroll.  The Corporation is under no obligation
to arrange for such sale at any particular price. The Participant agrees to pay
to the Corporation as soon  as  practicable, including through additional
payroll withholding, any amount of the tax withholding obligation that is not
satisfied by the sale of shares described above.

Section 10.6 Benefits. Amounts received under the Plan are not to be taken into
account for purposes of computing benefits under other plans.

Section 10.7 Successors and Assigns. The terms of the Plan will be binding upon
the Corporation and its successors and assigns.

Section 10.8 Headings.  Captions preceding the sections hereof are inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision hereof.

Section 10.9 Applicable Laws, Rules and Regulations. The Plan and the grant of
Awards will be subject to all applicable Federal, state, local and non-U.S.
laws, rules and regulations and to such approval by any government or regulatory
agency as may be required.








Section 10.10 Governing Law. To the extent not preempted by Federal law, the
Plan, any Award Agreement, and documents evidencing Awards or rights relating to
Awards will be construed, administered and governed in all respects under and by
the laws of the State of Delaware, without giving effect to its conflict of laws
principles. If any provision of the Plan will be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), the
Plan will be exclusively in the courts in the State of Illinois, County of Cook,
including the Federal Courts located therein (should Federal jurisdiction
exist).

Section 10.11 Beneficiary Designation. Each Participant may name, from time to
time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case the
Participant should die or become Disabled before receiving any or all of his or
her Plan benefits. Each beneficiary designation will revoke all prior
designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant’s lifetime. If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Award Agreement.

Section 10.12 Forfeiture Events.

(a)



The Committee may specify in the Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
Service for Cause or any act by a Participant, whether before or after
termination of Service, that would constitute Cause for termination of Service.

(b)



The Award Agreement may provide that, notwithstanding any other provision of the
Plan to the contrary, if the Participant breaches the non-compete, non-
solicitation, non-disclosure or other restrictive covenants of the Award
Agreement, whether during or after termination of Service, in addition to any
other penalties or restrictions that may apply under any employment agreement,
state law, or otherwise, the Participant will forfeit:

(i)



any and all Awards granted to him or her under the Plan,  including Awards that
have become vested and exercisable; and/or

(ii)



the profit the Participant has realized on the exercise of any Options, which is
the difference between the Exercise Price and the Fair Market Value of the
Option that the Participant exercises after terminating Service and within the
six-month period immediately preceding the Participant’s termination of Service
(the Participant may be required to repay such difference to the Corporation).

Section 10.13 Notice. Any notice or other communication required or permitted
under the Plan must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given (a) when delivered personally or,
(b) if mailed, three days after the date of deposit in the U.S. mail or, (c) if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Corporation should be sent to CBOE Holdings, Inc., 400 South
LaSalle Street, Chicago, Illinois 60605, Attention: General Counsel. Notice to
the Participant should be sent to the address set forth on the Corporation’s
records. Either party may change the address to which the other party must give
notice under this Section 10.13 by giving the other party written notice of such
change, in accordance with the procedures described above.

Section 10.14 Awards Not Transferable. Except as otherwise provided in the Award
Agreement, no Option, Restricted Stock Award, or Restricted Stock Unit (or the
right to receive shares of Stock under such Award) may be sold, transferred,
exchanged, pledged, assigned, garnished, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. The Committee may
require, in its discretion, a Participant’s guardian or legal representative to
supply it with the evidence the Committee deems necessary to establish the
authority of the guardian or legal representative to act on behalf of the
Participant. The Award Agreement for a grant of Non-Qualified Stock Options may
permit or may be amended to permit the Participant who received the Option, at
any






time prior to the Participant’s death, to assign all or any portion of the
Option granted to him or her to (a) the Participant’s spouse or lineal
descendants; (b) the trustee of a trust for the primary benefit of the
Participant, the Participant’s spouse or lineal descendants, or any combination
thereof; (c) a partnership of which the Participant, the Participant’s spouse
and/or lineal descendants are the only partners; (d) custodianships for lineal
descendants under the Uniform Transfers to Minors Act or any other similar
statute; or (e) upon the termination of a trust by the custodian or trustee
thereof or the dissolution or other termination of the family partnership or the
termination of a custodianship under the Uniform Transfers to Minors Act or
other similar statute, to the person or persons who, in accordance with the
terms of such trust, partnership or custodianship are entitled to receive
Options held in trust, partnership or custody. In such event, the spouse, lineal
descendant, trustee, partnership or custodianship will be entitled to all of the
Participant’s rights with respect to the assigned portion of such Option, and
such portion of the Option will continue to be subject to all of the terms,
conditions and restrictions applicable to the Option, as set forth herein and in
the related Award Agreement. Any such assignment will be permitted only if (i)
the Participant does not receive any value or consideration thereof and (ii) the
assignment is expressly permitted by the applicable Award Agreement. The
Committee’s approval of the Award Agreement with assignment rights will not
require the Committee to include such assignment rights in the Award Agreement
with any other Participant. Any such assignment will be evidenced by an
appropriate written document executed by the Participant, and the Participant
will deliver a copy thereof to the Committee on or prior to the effective date
of the assignment. An assignee or transferee of an Option must sign an agreement
with the Corporation to be bound by the terms of the applicable Award Agreement.

Section 10.15 Awards to Non-U.S. Nationals and Employees Outside the U.S.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Corporation or an Affiliate
operates or has Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:

(a)Determine which Affiliates shall be covered by the Plan;

(b)Determine which Employees and Directors outside the U.S. are eligible to
participate in the Plan;

(c)Modify the terms and conditions of any Award granted to Employees or
Directors outside the U.S. to comply with applicable non-U.S. laws and/or to
facilitate the operation and administration of Awards and the Plan;

(d)Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; and

(e)Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Section 10.16 Compliance With Section 409A. Notwithstanding any provision of the
Plan to the contrary, the Plan is, and all Awards made under the Plan are,
intended to comply with Section 409A, including the exceptions for stock rights,
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be construed, interpreted and administered accordingly.
If any provision of the Plan or the Award Agreement needs to be revised to
satisfy the requirements of Section 409A, then such provision shall be modified
or restricted to the extent and in the manner necessary to be in compliance with
such requirements of Section 409A and any such modification will attempt to
maintain the same economic results as were intended under the Plan and Award
Agreement. The Corporation cannot guarantee that the Awards, payments and
benefits that may be made or provided under the Plan will satisfy all applicable
provisions of Section 409A. Payments made to a Participant under the Plan or the
Award Agreement in error shall be returned to the Corporation and do not create
a legally binding right to such payments.

Section 10.17 Severability. If any provision of the Plan or any Award Agreement
is determined to be invalid, illegal or unenforceable in any jurisdiction, or as
to any person, or would disqualify the Plan or any Award Agreement under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the Committee’s determination, materially altering
the intent of the Plan or the Award Agreement, such provision shall be stricken
as to such jurisdiction, person or Award Agreement, and the remainder of the
Plan and any such Award Agreement shall remain in full force and effect.








Section 10.18 Employment Agreement. Notwithstanding any provision of the Plan or
an Award Agreement to the contrary, to the extent an employment agreement
between a Participant and the Corporation or an Affiliate provides vesting terms
with respect to an Award that are more favorable to the Participant than those
set forth in the Plan or an Award Agreement, the vesting terms in such
employment agreement shall control.

ARTICLE 11

INCENTIVE COMPENSATION AWARDS

Section 11.1 Incentive Compensation Awards. In addition to any other Awards
under the Plan, the Committee may make Incentive Compensation Awards to
Employees, based on the achievement of Performance Goals. The Committee may
specify, at the time of grant of an Incentive Compensation Award (other than an
Option) to a Participant who is then a “Covered Employee” (as that term is
defined in Section 162(m)(3) or any successor provision), or may be a Covered
Employee as of the end of the tax year in which the Corporation would claim a
tax deduction in connection with such Incentive Compensation Award, that all or
any portion of such Award is intended to satisfy the requirements for qualified
performance-based compensation under Section 162(m). With respect to each
Incentive Compensation Award, the Committee shall establish, in writing, that
the vesting and/or payment pursuant to the Incentive Compensation Award shall be
conditioned on the attainment of specified Performance Goals selected by the
Committee for the specified Performance Period. The Committee shall take such
action no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which
twenty-five percent (25%) of the Performance Period has elapsed and, in any
event, at a time when the outcome of the Performance Goals remain substantially
uncertain.

Section 11.2 Payout of Incentive Compensation Awards. Except as provided in the
applicable Award Agreement, a Participant must remain continuously in Service
with the Corporation or an Affiliate through the last day of the Performance
Period to be eligible to receive a payout of the Incentive Compensation Award.
Unless the Committee specifies otherwise in the Award Agreement, payout of the
Incentive Compensation Award will be made in cash. If permitted by the
Committee, the Participant may elect, consistent with the requirements of
Section 409A and in accordance with such procedures as the Committee may specify
from time to time, to defer receipt of all or any portion of the Incentive
Compensation Award otherwise payable to the Participant pursuant to this
Section. A Participant who terminates employment before the end of the
Performance Period will forfeit his or her Incentive Compensation Award;
provided that, if the Participant’s employment terminated due to the
Participant’s death or becoming Disabled, the Committee may approve, in its sole
discretion, a pro rata payout to such Participant.

Section 11.3 Committee Certification and Authority. After the completion of each
Performance Period, the Committee shall certify the extent to which any
Performance Goal has been satisfied, and the amount payable as a result thereof,
prior to payment, settlement or vesting of any Incentive Compensation Award
subject to this Article 11.  Notwithstanding any provision of the Plan, with
respect to any Incentive Compensation Award subject to this Article 11, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award. The Committee shall have the power to impose such other restrictions
on Incentive Compensation Awards subject to this Article 11 as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m).

Section 11.4 Annual Award Limits. Unless and until the Committee determines that
an Award to a Participant shall not be designed to qualify as “qualified
performance-based compensation”, as described under Section 162(m), the
following limits (each an “Annual Award Limit” and, collectively, “Annual Award
Limits”), as adjusted pursuant to Section 3.2, shall apply to grants of such
Awards under this Plan:

(a)



Options. The maximum aggregate number of shares of Stock subject to Options
granted to any one Participant in any one calendar year shall be 1,000,000
shares, determined as of the date of grant.

(b)



Restricted Stock and Restricted Stock Units. The maximum aggregate number of
shares of Stock subject to Restricted Stock and Restricted Stock Units granted
to any one Participant in any one calendar year shall be 500,000 shares,
determined as of the date of grant.

(c)



Incentive Compensation Award and other cash-based Awards. The maximum aggregate
amount that may be paid to any Participant in any calendar year under an
Incentive Compensation Award






or any other Award that is payable or denominated in cash, in each case that the
Committee has determined shall be designed to qualify as qualified
performance-based compensation, shall be $5,000,000 determined as of the date of
payout (for avoidance of doubt, this limit applies in the aggregate to all forms
of Awards subject to this clause (c)). The foregoing maximum shall apply to any
Performance Period that is equal to a fiscal year of the Corporation, which
maximum shall be adjusted to the corresponding fraction or multiple of that
amount for any Performance Period of a different duration. To the extent that
any form of Award subject to this clause (c) is to be settled in shares of
Stock, either pursuant to the discretion of the Committee or at the election of
the applicable Participant, compliance with the limit established by this clause
(c) shall be determined by calculating the dollar value of the shares of Stock
to be issued in settlement based on the Fair Market Value of such shares of
Stock as of the applicable settlement date.

(d)



Section 162(m) Bonus Pool. At the determination of the Committee, within the
first ninety (90) days of the respective Performance Period, the Committee may
adopt a Section 162(m) cash bonus pool, based upon a designated percentage of
one of the financial measures included in the definition of “Performance Goals”
(e.g., 3% of adjusted pretax income). Such adoption shall include an allocation
of the cash bonus pool to Participants who are bonus pool participants for that
Performance Period (totaling no more than 100% of the pool).  At the end of the
Performance Period, the Committee will verify the actual pool dollars and may
exercise negative (but not positive) discretion in the determination of the
actual bonus to be paid  to each respective bonus pool participant for that
Performance Period; provided, however, the allocation shall satisfy the maximum
limits set forth in clause (c) above.

--------------------------

 

 








Exhibit B

 

Benefits At a Glance

 

At the Chicago Board Options Exchange, we believe that benefits play a crucial
role in an individual’s decision to join and stay with our organization. Based
on this belief, we constantly review our programs to ensure that they are
competitive and cost effective. The following summarizes the programs offered to
full-time employees.

 

MEDICAL INSURANCE

·



Full-time employees and their dependents are eligible the day after completion
of one month of continuous employment.

·



Eligible dependents include your spouse and or your Domestic Partner/Civil Union
Partner and dependent child(ren) under the age 26 as well as unmarried military
veteran dependents who are Illinois residents and under the age of 30.

 

 

Blue Cross Blue Shield PPO B

Blue Cross Blue Shield

PPO/HSA

Benefit

In-Network

Out-of-Network

In-Network

Out-of-Network

Deductible:

Individual

$750

$1,500

$1,500

$3,000

Family

$2,000

$4,000

$3,000*

$6,000*

Out-of-Pocket Limit:

Individual

$2,500

$5,000

$3,000

$6,000

Family

$5,000

$10,000

$6,000

$12,000

Lifetime Maximum

Unlimited

Coinsurance

80%

60%

80%

60%

Physician Office Visit

Primary Care Physician

80%

60%

80%

60%

Specialist

80%

60%

80%

60%

Preventive Care

100%

100%

100%

100%

Hospital Services

Deductible per admission

$200

$200

80% /

after deductible

60% /

after deductible

Inpatient

80%

60%

80%

60%

Outpatient

80%

60%

80%

60%

Emergency Care

100% /no deductible

100% /after deductible

Mental Health/ Substance Abuse

Deductible per admission

$200

(applies towards the deductible)

80% /

after deductible

60% /

after deductible

Inpatient

80%

60%

80%

60%

Outpatient

80%

60%

80%

60%

Other Covered Services

80%

80% /after deductible

 

 *Note: The PPO/HSA family deductible is an aggregate deductible. For example,
if one family member meets the $3,000 deductible the entire family has met it
for the year. The minimum HSA deductible is mandated by law and may be adjusted
annually.

 

As of 07/01/2016 1










PRESCRIPTION DRUG PLAN

The chart below provides employee co-payments for prescriptions. Prescription
coverage is administered by Express Scripts.

 

PPO Plan B:

Generic

Single Source Brand

Multi Source Brand

Retail 30

$10.00

10% Co-insurance

$25.00 Minimum

$50.00 Maximum

10% Co-insurance

$40.00 Minimum

$80.00 Maximum

Advantage 90

$20.00

10% Co-insurance

$50.00 Minimum

$100.00 Maximum

10% Co-insurance

$80.00 Minimum

$160.00 Maximum

Mail Order

$20.00

10% Co-insurance

$50.00 Minimum

$100.00 Maximum

10% Co-insurance

$80.00 Minimum

$160.00 Maximum

PPO/HSA Plan

Prior to meeting the PPO/HSA deductible ($1,500 single & $3,000 family), you
will be responsible for paying the total cost of the prescription – of which is
reimbursable from the HSA.

After meeting the deductible, the plan will then pay 80% of the cost. Once the
Out-of-Pocket limit ($3,000 for individual & $6,000 for family) has been
satisfied, the plan will pay 100% of the cost.

 

EASY TO USE HEALTH CARE RESOURCES & TOOLS

As a health care consumer, you are encouraged to take charge of your health with
the easy-to-use tools provided by Blue Cross Blue Shield of Illinois through
Blue Access for Members (http://www.bcbsil.com/login.html) a few of which are
noted below.

·



Ask your physician questions about treatments and tests

·



Use the Blue Star Hospital Report to learn information about hospital quality
and safety

·



Use the 24/7 Nurse line to assist with questions regarding health problems or
concerns. It is staffed by registered nurses who are available 24 hours a day, 7
days a week. Call (800) 299-0274.

·



Use the Cost Estimator to obtain estimated costs of various medical procedures

·



Use the My Health section of Blue Access for Members to make more informed
health care decisions by reading about health and wellness topics and research
specific conditions

 

Express Scripts also offers an easy to use website (http://express-scripts.com/)
to assist you in making the best financial choices in purchasing medications.
You can also download the Express Scripts Smartphone application which can
assist patients to make decisions regarding prescriptions with their physician
while still in the exam room:

·



To determine if a drug requires prior authorization

·



To check drug interaction using real time information

·



Send alerts so you never miss a dose or refill

 

Keep in mind that you can also save money by using mail order.

 

DENTAL INSURANCE

 

Eligibility

·



Full-time employees are eligible the day after completion of one month of
continuous employment.

·



Eligible dependents include your spouse and or your Domestic Partner/Civil Union
Partner and dependent child (ren) not married under the age 26 as well as
unmarried military veteran dependents who are Illinois residents and under the
age of 30.

 

As of 07/01/2016 2










DENTAL INSURANCE (cont’d.)

·



If dental coverage is waived, the waiver will stay in effect for 2 years. You
will not be eligible to enroll until the next Open Enrollment period following
the 2 year period unless you have a qualifying event.

 

Coverage Type

Coverage Description

In-Network

Out-of-Network

Annual Deductible

A  

Preventative

100%

100%

N/A

B  

Basic Restorative

100%

80%

$50 Individual/$100 Family

C  

Major Restorative

50%

50%

$50 Individual/$100 Family

D  

Orthodontia

50%*

50%*

N/A

Maximum Annual Benefit

$1,250**

$1,000**

 

* Orthodontia has a lifetime maximum benefit of $1,000 for dependents age 19 and
under.

** One annual deductible for total services – Basic and/or Major.

Dental coverage is administered by MetLife. Use of a MetLife participating
dentist may allow you to receive greater benefits and pay less for your dental
treatment versus the use of non-participating dentist.

 

2016 Medical & Dental Insurance Employee Contribution Schedule Per Pay Period

Contributions change in January of each calendar year

Coverage Level

PPO Plan B

PPO/HSA

Dental Plan

Employee

$80.53

$60.41

$9.38

Employee + Spouse

$165.08

$129.75

$18.75

Employee + Child(ren)  

$148.97

$117.09

$19.25

Family

$289.89

$227.85

$33.75

 

 

HEALTH SAVINGS ACCOUNT (HSA)

When enrolling in the PPO/HSA plan, you have an option to contribute to a Health
Savings Account which allows:

·



tax free contributions,

·



tax free earnings,

·



tax free withdrawals when used for qualified medical expenses, and

·



the ability to rollover contributions from year to year.

 

To take advantage of an HSA:

·



you must be enrolled in the high deductible plan (PPO/HSA),

·



you cannot be covered under other health insurance,

·



you cannot be enrolled in Medicare or Medicaid,

·



you cannot be claimed as a dependent on another individual’s tax return and

·



you do not have a spouse with a health FSA or Health Reimbursement Account that
could reimburse your medical expenses.

 

FLEXIBLE SPENDING ACCOUNTS

·



Full-time employees hired in the current year are eligible after completion of
one month of continuous employment.

·



Annual open enrollment is held each fall for coverage effective January 1st.
Current participants must re-enroll each year.

 

Medical Spending Account

Up to $2,550 per year can be set aside on a pre-tax basis to pay for
unreimbursed medical & dental expenses such as deductible, copayments, vision,
and orthodontia expenses for employee or other eligible dependents.

 

 

As of 07/01/2016 3








FLEXIBLE SPENDING ACCOUNTS (cont’d.)

Dependent Care Spending Account:

Up to $5,000 can be set aside on a pre-tax basis to pay your dependent care
expenses such as day care and nursery school for children or other eligible
dependents.

 

Limited Purpose FSA - PPO/HSA

If you enroll in PPO/HSA, if desired, you may enroll in both a HSA and the
Limited Purpose FSA. The Limited Purpose FSA allows you to reimburse yourself
for eligible dental and vision expenses and eligible medical expenses once you
have met the PPO/HSA deductible.

 

The following compares a Health Savings Account to a Flexible Spending Account.
If you enroll in the PPO/HSA, it is possible to enroll in both.

 

CBOE Health Savings Account

CBOE Flexible Spending Account

Tax free contributions

Yes

Yes

Limits

Individual: $3,350

Family: $6,750

Individual: $2,550

Family: $2,550

Annual Catch up Contribution age 55+

$1,000

No

Earnings on Contributions

Yes

No

Carry over contributions year to year

Yes

No

Portable

Yes

No

Cash outs if no medical expenses

Yes but if before age 65 subject to a 20% penalty

No

Account can be used for out-of-pocket and unreimbursed medical expenses

Yes- HSA Qualified Expenses

Yes - FSA Allowable Expenses

 

HEALTH CLUB DISCOUNTS

To encourage your healthy lifestyle, CBOE has negotiated discounted rates for
individual memberships with several health clubs. Each offers a variety of
services and locations.

Health Club

Negotiated Monthly Cost

Your Monthly Cost Less $35 Reimbursement

BCBS Fitness Program

$25

$0

XSport Fitness

$35

$0

Bottom Line Yoga

$69

$34

Lifetime Fitness

$63 - $110*

$28 - $75

Buckingham Athletic Club

$100**

$65

Chicago Athletic Club

$65***

$30

 

All rates are subject to change.

* Range is based on club location.

** Rate contingent on a certain number of employees enrolling

***$65/month with 12-month commitment; cost is $75 with no annual commitment

As noted above with BCBS Fitness Program, our medical plan provider Blue Cross
Blue Shield, allows access to a network of fitness centers for a low monthly fee
of $25. If you are enrolled in a health plan through Blue Cross, no contract is
required. With the $35 CBOE reimbursement, your net cost can be $0. To learn
more about the facilities in the Blue Cross network sign in to Blue Access for
Members (http://www.bcbsil.com/login.html) and click “Fitness Program.”

 

As of 07/01/2016 4










HEALTH CLUB DISCOUNTS (cont’d.)

All full-time employees are eligible to receive a Health Club reimbursement
after completion of one month of continuous service. CBOE will reimburse you up
to $35/month toward the cost of any health club , if you meet the following
requirements::

·



Full-time employee with at least one month of continuous service.

·



Completion of a Health Assessment (HA) each calendar year. To complete the HA go
to Blue Access for Members click “Health Assessment”. You can provide proof of
completion of your HA by stopping by Human Resources and logging on to Blue
Access for Members (BAM) or by sending a screen shot of “My Assessments” in BAM
to CBOEHR@cboe.com.

·



Submit your monthly invoice unless you are a member of Buckingham Athletic Club
or Lifetime Fitness.

·



Reimbursements occur on a semi-annual basis at the end of June and December.

·



Be an active employee at the time the reimbursement occurs. Please note the
reimbursement is considered a taxable benefit.

 

EMPLOYEE ASSISTANCE PROGRAM

All employees and their eligible dependents are eligible immediately upon hire.
The employee assistance program is administered by Metropolitan Family Services.

 

Benefits

·



Three counseling sessions per year paid by the Exchange

·



The employee is responsible for cost of any additional counseling (Note:
Additional mental health services and substance abuse rehabilitation services
may be available under the terms of your individual health care plan.)

·



A wide range of confidential counseling services are available, including but
not limited to marriage, family, emotional, financial and legal problems, and
drug dependence.

·



Child & elder care

 

You can contact EAP by calling (800)-905-0994 or by logging on to the website at
mfs.advantageengagement.com and entering CBOE as your company code.

 

LIFE AND AD&D

 

Eligibility

·



Full-time employees are eligible after completion of one month of continuous
employment.

 

Group Term Life

·



Equal to 3 times annual salary rounded to the nearest $500

·



Maximum benefit is $300,000. If you are age 65 but under age 70, your benefit
will be reduced to 65%. If you are age 70 or older, your maximum benefit is
reduced to 50% of the maximum coverage amount.

·



CBOE pays the entire premium, however coverage over $50,000 is taxable.

 

Dependent Life

·



$2,500 benefit for spouse

·



$1,000 benefit for each unmarried dependent child from birth through 21 years
old or through 23 years old if full-time student.

 

Accidental Death & Dismemberment

·



Employee coverage only

·



Equal to and in addition to the life insurance benefit. Payable if death is the
result of an accident.

·



Portions of this benefit are payable for accidental loss of eyesight, hands,
feet.

 

SHORT-TERM DISABILITY

 

As of 07/01/2016 5










Eligibility

·



Full-time employees are eligible after 12 months of employment

 

Benefits

·



100% salary continuance for a maximum of 26 weeks

·



Commences after the fifth work day of consecutive disability

 

LONG-TERM DISABILITY

 

Eligibility

·



Full-time employees are eligible after one year of employment.

·



Employees earning $50,000 per year or more are eligible immediately.

 

Benefits

·



After 180 days of consecutive disability (26 weeks)

·



66 2/3 of basic monthly earnings with a maximum monthly benefit of $20,000

·



For disabilities that begin before age 60, maximum benefits are to age 65. Age
60 and after, maximum benefits depend on age at start of disability

 

Cost

·



Contributions are not required by employees earning less than $50,000 per year.

·



The annual premium for those employees earning more than $50,000 is .527 per
$100 in salary which is deducted on a per pay period basis.

 

The following table illustrates how to calculate your deduction:

 

Annual Salary

LTD Covered Salary

Pay Period Deduction

$100,000

Annual Salary divided by 12

$8,333.34

(Covered Salary/100*.527)/divided by 2

$21.96

 

SMART PLAN RETIREMENT PLAN

 

Eligibility

Full-time employees are eligible to participate upon hire. All employees will be
automatically enrolled into the Plan. Employees will be notified approximately
30 days prior to their first automatic deduction. The automatic deduction will
be 4% of your pre-tax wages. Employees may change this contribution any time.

 

Employee Contributions

·



Pre-Tax Contributions - from 1 - 50%

·



After-Tax Contributions - from 1 - 10%

·



The total combined maximum is 50%

 

Company Contributions

The first of the month following completion of one year of continuous full time
service, CBOE contributes $2 for each $1 of the first 4% of pay which you
contribute to the Plan on a pre or post tax basis.

 

 

 

As of 07/01/2016 6










SMART PLAN RETIREMENT PLAN (cont’d.)

Vesting

The vesting schedule is calculated on years of service as shown in the following
chart:

1 year

20%

2 years

40%

3 years

60%

4 years

80%

5 years or more years

100%

You are always 100% vested in your own contributions and their earnings.

 

Investment Elections

Fidelity is the recordkeeper for the Smart Plan. Investment fund choices
include:

·



Fidelity Retirement Money Market Portfolio

·



Managed Income Portfolio II Class I

·



American Century Inflation Adjusted Bond Fund Class Institutional

·



Fidelity Investment Grade Bond Fund

·



Fidelity Capital & Income Fund

·



Invesco Van Kampen Growth and Income Fund R6

·



Spartan 500 Index – Institutional Class

·



Fidelity Low-Priced Stock Fund: Class K

·



Goldman Sachs Small Cap Value Class R6

·



Fidelity Contrafund: Class K

·



Fidelity OTC Portfolio: Class K

·



Harbor Capital Appreciation Fund Institutional Class

·



Baron Asset Fund Institutional Class

·



Lord Abbett Developing Growth Fund Class R6

·



Columbia Acorn International Fund Class Y

·



Templeton Foreign Fund R6

·



Wells Fargo Advantage Emerging Market Equity Fund R6

·



Fidelity Freedom Income Fund: Class K

·



Fidelity Freedom Funds: Class K (12 funds)

·



Fidelity Asset Manager 50%

·



Brokerage Link Account -  This account offers investment alternatives in
securities other than listed above and is available to qualified participants.

 

EDUCATIONAL ASSISTANCE

Eligibility

·



Full-time employees are eligible for tuition reimbursement after completion of 6
months of employment.

 

Highlights

·



Institution must be accredited by the North Central or the Independent
Association of Colleges and Secondary Schools

·



75% reimbursement of tuition for grades of A, B, C or Pass

·



Lab, late registration and book fees are not reimbursable

·



Undergraduate degrees must be job or business related

·



Graduate degrees and certification programs must be job related

·



Required undergraduate courses that are not job related are only reimbursable
after a two year waiting period

 

Maximum $10,000 per year

 

As of 07/01/2016 7








PAID TIME OFF

Vacation Days

You are eligible for a pro-rated amount of vacation days during your first year
of employment based upon your date of hire. Newly hired employees may not use
vacation time until they have completed six (6) months of continuous service.
Thereafter, the following vacation is accrued based upon years of service as of
12/31:

Less than 3 years

10 days

3 – 8 years

15 days

9 – 13 years

20 days

14 or more years

25 days

 

Personal Leave Days (PL Days)

You are eligible to earn a pro-rated amount of PL days during your first year of
employment based upon your date of hire. In a full calendar year, employees can
earn a maximum 7 PL days. You will earn .2916 PL days on a semi-monthly basis.
Newly hired employees may not use PL days until they have completed three (3)
months of continuous service.

 

TRANSPORTATION PROGRAM

 

Eligibility

·



Full-time employees are eligible to participate upon hire.

 

Highlights:

·



Eligible costs for the program are expenses you incur traveling to and from work
while using mass transportation (i.e. Metra, CTA, Pace, etc.)

·



Only employee expenses can be set aside on a pre-tax basis, not the
transportation expenses of family members.

·



You may enroll, cancel participation or change the amount of a deduction by the
6th of each month.

 

Transit Pass or Ventra

·



You may contribute any amount between ten dollars ($10) and once hundred and
twenty-seven dollars and fifty cents ($127.50), on a pre-tax/semi-monthly basis.

·



You may also contribute on a post-tax basis.

 

Ventra Card

·



Ventra is the CTA’s and Pace’s fare payment system that will make it faster and
easier to access transit throughout the region. A one-time Ventra Card purchase
fee of $5 is immediately refunded as a transit value upon registration.

·



You may purchase a 30- day for $100. The 30-day is valid for 30 consecutive days
from the date and time of the first use.

·



You may purchase Ventra to be used on a pay-per-use basis of increments in $10,
$20, $30, $35, $45, $50, $60, $70, $80, $100, $120, $140 and $150.

·



The contribution is deducted on a semi-monthly basis.

·



Only whole monthly contribution amounts can be posted to the account.

 

 

The information contained in this document is intended to provide a brief
overview. If there is any conflict between this summary and the plan documents,
and/or insurance contracts that govern the plan, the documents or contracts will
prevail. CBOE reserves the right to change the provision of any benefit plan at
any time.

 

As of 07/01/2016 8








Exhibit C

 

CBOE HOLDINGS, INC. EXECUTIVE SEVERANCE PLAN

As Amended and Restated Effective January 1, 2015

(And Summary Plan Description)

Article  1.Establishment and Term of the Plan

1.1Establishment of the Plan.  The Corporation established the CBOE Holdings,
Inc. Executive Severance Plan effective on January 1, 2011 (the "Plan").  The
Plan has been amended from time to time thereafter including this complete
amendment and restatement effective January 1, 2015.  The purpose of the Plan is
to provide Severance Benefits to certain eligible executives of the Corporation
and its Affiliates in accordance with the terms of the Plan.  No individuals
other than the Executives shall be eligible to receive Severance
Benefits.  Severance Benefits for the Executives will be determined exclusively
under the Plan.

The Plan, as set forth herein, is an employee welfare benefit plan within the
meaning of ERISA Section 3(1), and the Corporation intends that the Plan be
administered in accordance with the applicable requirements of ERISA.  This Plan
document, including the information provided in Appendix B hereto, is also the
summary plan description of the Plan.

1.2Plan Term.  The Plan became effective on January 1, 2011, has been amended
from time to time thereafter including this complete amendment and restatement
effective January 1, 2015, and shall continue in effect until terminated by the
Corporation, subject to Section 8.1 herein.

1.3Administration.  The Plan Administrator is the named fiduciary of the
Plan.  The Plan Administrator may appoint, as it deems necessary or advisable,
an individual or committee to act as its representative in matters affecting the
Plan.  The Plan Administrator shall have authority to control and manage the
operation and administration of the Plan in good faith, and may adopt rules and
regulations consistent with the terms of the Plan and necessary or advisable to
administer the Plan properly and efficiently.  In administering the Plan and
providing Severance Benefits prior to a Change in Control, the Plan
Administrator shall have discretionary authority to construe and interpret the
Plan's terms and to make determinations under it, including the authority to
determine, in good faith, an individual's eligibility for Severance Benefits,
the reason for employment termination, and the amount of Severance Benefits
payable, in accordance with the terms of the Plan.  Any such interpretation of
the Plan made in good faith by the Plan Administrator, and any decision made in
good faith on any matter within the discretion of the Plan Administrator under
the Plan, will be binding on all persons, subject to review under Article V.  In
administering the Plan and providing Severance Benefits on or after a Change in
Control, the Plan Administrator shall make initial determinations of entitlement
to benefits and the amounts thereof in good faith and in accordance with the
terms of the Plan, subject to review under Article V.

Article  2.Definitions

Wherever used in the Plan, the following terms have the meanings set forth below
and, when the meaning is intended, the initial letter of the word is
capitalized:

"Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Corporation.  For purposes of the preceding sentence, the word "control" (by
itself and as used in the terms "controlling," "controlled by" and "under common
control with") means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

"Base Salary" means, at any time, the then regular annual base rate of pay that
the Employer is paying the Executive as annual salary, as approved by the Board
or a committee of the Board and shown in the Employer's records (disregarding
any reduction constituting Good Reason, if the Executive's Involuntary
Termination is for such Good Reason).  Base Salary does not include any
incentive, non-cash, equity or similar compensation or award, or Retirement
Benefit Plan or Health and Welfare Benefit Plan contributions made by the
Corporation or an Affiliate.








"Board" means the Board of Directors of the Corporation.

"Cause" shall be deemed to exist if, and only if:

(a)During the performance of the Executive's duties, he or she is found, in
either a judicial or quasi-judicial proceeding as the case may be, after all
rights of appeal have been exhausted or waived, to have committed any deliberate
act(s) or omission(s) constituting dishonesty, intentional breach of fiduciary
obligation, or intentional wrongdoing or malfeasance that result in material
harm to the Employer.  The determination of material harm to the Employer shall
be based on definite proof and not mere allegations, conjecture, or remote
possibilities; or

(b)The Executive willfully fails to obey or refuses to comply with a lawful and
proper direction of the Board or the Corporation's Chief Executive Officer or
Chief Operating Officer, which direction is consistent with normal business
practices and relates to the Executive's performance of his or her duties and
which failure to obey or refusal to comply remains uncured for 30 days after the
Executive receives written notice specifying the failure to obey or refusal to
comply and affording the Executive an opportunity to be heard in connection
therewith, and the Executive either fails to remedy such failure to obey or
refusal to comply within 30 days from receipt of such written notice or fails to
take all reasonable steps to that end during such 30-day period and thereafter.

"Change in Control" means the first to occur of the following, with respect to
each Executive individually:

(a)The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Corporation where such acquisition causes such Person to own 35% or more of the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
"Outstanding Voting Securities"); provided that for purposes of this paragraph
(a), the following acquisitions will not be deemed to result in a Change in
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Affiliate or
(iv) any acquisition by any corporation or entity pursuant to a transaction that
complies with clauses (A), (B) and (C) of paragraph (c) of this definition
below; and provided further that if any Person's beneficial ownership of the
Outstanding Voting Securities reaches or exceeds fifty percent (50%) as a result
of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Corporation, such subsequent acquisition will be treated as an acquisition
that causes such Person to own thirty-five (35%) or more of the Outstanding
Voting Securities;

(b)Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Corporation's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(c)The approval by the stockholders of the Corporation and consummation of (i) a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Corporation or (ii) the acquisition of
assets or stock of another corporation in exchange for voting securities of the
Corporation (each of (i) and (ii), a "Business Combination"); excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more






subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Voting
Securities, (B) no Person (excluding any employee benefit plan (or related
trust) of the Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly (except to the extent
that such ownership existed prior to the Business Combination), an amount of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation representing twenty
percent (20%) thereof; and (C) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(d)Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

Notwithstanding the foregoing, unless a majority of the Incumbent Board
determines otherwise, no Change in Control will be deemed to have occurred with
respect to a particular Executive if the Change in Control results from actions
or events in which the Executive is a participant in a capacity other than
solely as an officer, employee, or director of the Corporation or an Affiliate.

"Change in Control Period" means the period commencing on the occurrence of a
Change in Control and ending on the second anniversary of the Change in Control,
provided that if the Change in Control is a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation, as described in Treasury Regulation
§1.409A-3(i)(5), then the Change in Control Period shall also include the period
beginning six (6) months prior to the occurrence of the Change in Control and
ending on the Change in Control.

"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985 and the
regulations thereunder, as amended from time to time.

"Code" means the U.S. Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

"Corporation" means CBOE Holdings, Inc., a Delaware corporation, and any
successor thereto as provided in Article 6 herein.

"Effective Date" means January 1, 2015, the date this complete amendment and
restatement of the Plan became effective.

"Employer" means the Corporation or Chicago Board Options Exchange, Incorporated
("CBOE"), which employs the Executive.

"ERISA" means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder, as amended from time to time.

"Exchange Act" means the Securities Exchange Act of 1934 and the regulations
thereunder, as amended from time to time.

"Executive" means an eligible employee of the Employer designated from time to
time by the Corporation and set forth on Appendix A or Appendix C hereto, as
amended from time to time.  No individuals other than those set forth on
Appendix A or Appendix C hereto at the time of employment termination will be
eligible to receive Severance Benefits.

"Good Reason" shall be deemed to exist if, and only if, without the Executive's
express written consent:

(a)The Employer assigns to the Executive authorities, duties or responsibilities
(including officer titles) that are inconsistent in any material and adverse
respect with the Executive's current authorities, duties or responsibilities
with the Employer (including any material and adverse diminution of such
authorities, duties or responsibilities);








(b)The Employer materially reduces the Executive's base compensation;

(c)The Employer requires the Executive to relocate the Executive's principal
business office or principal place of residence outside the Chicago metropolitan
area, or assigns to the Executive duties that would reasonably require such
relocation; or

(d)The Employer materially breaches the terms of any agreement pursuant to which
services are provided by the Executive.

The Executive may terminate the Executive's employment at any time for Good
Reason as of a date at least thirty (30) days after the date the Executive
delivers written notice of such termination to the Corporation, unless the
condition constituting Good Reason is fully corrected within thirty (30) days
after the Executive gives the Corporation written notice thereof.  The Executive
must deliver to the Corporation written notice of such termination, if any,
within sixty (60) days of the event constituting Good Reason, setting forth in
reasonable detail the specific conduct of the Corporation that constitutes Good
Reason and the specific provisions of the Plan on which the Executive relies.

"Health and Welfare Benefit Plan" means (a) any health and dental plan,
disability plan, accidental death and dismemberment plan, survivor income plan,
and life insurance plan or arrangement made available by the Employer for its
executives, and (b) any such additional or substitute plan or arrangement that
the Employer may make available in the future and during the term of the Plan
for its executives, in each case that is a "welfare plan" (as such term is
defined in ERISA Section 3(1)).

"Involuntary Termination" has the meaning given to such term in Section 3.2
herein.

"LTIP" means the CBOE Holdings, Inc. Long-Term Incentive Plan, or any similar or
successor plan.

"Person" has the meaning given to such term in Sections 13(d) and 14(d)(2) of
the Exchange Act.

"Plan" means this CBOE Holdings, Inc. Executive Severance Plan, as amended and
restated effective January 1, 2015, including the Appendices that are attached
hereto and made a part hereof.

"Plan Administrator" means the Compensation Committee of the Board, or its
delegate.

"Plan Year" means the 12-month period that begins each January 1 and ends on the
next December 31.

"Pro-Rated Severance Payment" has the meaning given to such term in Section
3.3(A)(b) herein.

"Release" has the meaning given to such term in Section 3.6 herein.

"Retirement Benefit Plan" means (a) any qualified or non-qualified retirement,
savings or deferred compensation plan, program or arrangement currently made
available by the Employer for its executives, and (b) any such additional or
substitute plan, program or arrangement that the Employer may make available in
the future and during the term of the Plan for its executives, in each case that
is a "pension plan" (as such term is defined in ERISA Section 3(2)).

"Salary and Bonus Payment" has the meaning given to such term in Section
3.3(A)(c) herein.

"SEC" means the United States Securities and Exchange Commission.

"Secret or Confidential Information" includes, but is not limited to, any and
all records, notes, memoranda, data, writings, research, personnel information,
customer information, clearing members' information, the Employer's financial
information and plans, processes, methods, techniques, systems, formulas,
patents, models, devices, compilations or any other information of whatever
nature in the possession or control of the Employer, that has not been published
or disclosed to the general public, the options industry or the commodities
futures industry, provided that such term does not include knowledge, skills,
and information that is common to the trade or profession of the Executive.

"Severance Benefits" has the meaning given to such term in Section 3.3 herein.








Article  3.Severance Benefits

3.1Eligibility for Severance Benefits.  Subject to the conditions and
limitations of the Plan, an Executive who experiences an Involuntary Termination
shall be entitled to receive Severance Benefits as set forth below.

For purposes of the Plan, an Executive's employment with the Employer shall be
deemed to be terminated when the Executive has a "separation from service"
within the meaning of Code Section 409A, and references to termination of
employment shall be deemed to refer to such a separation from service.  Upon the
Executive's separation from service for any reason, the Executive will be deemed
to have resigned as of the date of the Executive's separation from service from
all offices, directorships, and fiduciary positions with the Corporation, its
Affiliates and employee benefit plans.

3.2Involuntary Termination.  The occurrence of either or both of the following
events (an "Involuntary Termination") shall entitle the Executive to receive
Severance Benefits, subject to Section 3.3:

(a)The Employer's termination of the Executive's employment without Cause and
for a reason other than death or Disability; or

(b)The Executive's termination of employment with the Employer for Good Reason.

3.3Severance Benefits.  (A) In the event that the Executive experiences an
Involuntary Termination, the Employer shall provide the Executive (or the
Executive's representative) with the following "Severance Benefits":

(a)The Executive's "Accrued Benefits," which include accrued but unpaid Base
Salary (based upon the annual rate in effect on the date of employment
termination) through the date of termination (payable in accordance with the
Employer's normal payroll practice); business expenses incurred but not paid
prior to the date of termination in accordance with the Employer's expense
reimbursement policy; accrued but unused vacation through the date of
termination; and other benefits mandated under the terms of any of the
Employer's employee plans or programs;

(b)A lump sum cash severance payment in an amount equal to the Executive's
target annual bonus for the Plan Year in which the Executive's
employment  terminates multiplied by a fraction, the numerator of which equals
the number of calendar days the Executive was employed by the Employer for the
Plan Year in which the Executive's employment terminates and the denominator of
which is 365 (the "Pro-Rated Severance Payment"), payable within 30 days
following the date of termination, subject to Section 3.6;

(c)A lump sum cash severance payment (the "Salary and Bonus Payment") in an
amount equal to the sum of (i) two times the Executive's annual rate of Base
Salary (using the greater of Base Salary in effect on the Effective Date or on
the date of the Executive’s termination of employment), and (ii) two times the
Executive's target annual bonus for the Plan Year in which the Executive's
employment is terminated, payable within thirty (30) days following the date of
termination, subject to Section 3.6;

(d)Any unpaid bonus earned in any year prior to the year in which the
Executive's employment terminates;

(e)The Salary and Bonus Payment will not be deemed compensation for purposes of
any Retirement Benefit Plan, provided that the Salary and Bonus Payment will be
deemed compensation for purposes of any tax-qualified Retirement Benefit Plan
only to the extent permitted by the terms of such Retirement Benefit Plan and by
applicable provisions of the Code; and

(f)The Employer shall pay the Executive's COBRA premiums (or an amount equal to
the Executive's COBRA premiums) (sufficient to cover full family health care, if
the Executive qualifies for and elects that coverage) for a period of eighteen
(18) months following termination of the Executive's employment, if the
Executive elects such COBRA coverage and, at the end of such period, if the
Executive is eligible and elects to enroll in the Employer's retiree medical
plan, if any, the Employer shall pay the






Executive's premiums for such coverage for a period of six months.  The
Employer's obligation to pay the COBRA and retiree medical insurance premiums
described in the preceding sentence will cease on the date the Executive becomes
covered by another group health plan that does not impose pre-existing condition
limitations on the Executive's coverage.  Nothing in this Section 3.3(f) shall
be construed to extend the period over which COBRA continuation coverage must be
provided to the Executive or the Executive's dependents beyond that mandated by
law.

(B)In the event that the Executive experiences an Involuntary Termination during
the Change in Control Period, the Executive shall be entitled to receive, in
addition to the Severance Benefits described in Section 3.3(A) above, a
pro-rated amount, in cash, equal to the Executive’s target equity award under
the LTIP, stated as a percentage of Base Salary, for the Plan Year in which the
Executive’s employment terminates or, if greater, for the Plan Year immediately
preceding the Plan Year in which the Change in Control occurs, multiplied by a
fraction, the numerator of which is the number of calendar days the Executive
was employed by the Employer for the Plan Year in which the Executive’s
employment terminates and the denominator of which is 365, payable within thirty
(30) days following the later of the Executive's date of termination or the
Change in Control, subject to Section 3.6.  The term "Severance Benefits"
includes any benefits payable under this Section 3.3(B).

3.4Termination for Cause or by the Executive Other Than for Good Reason.  If the
Executive's employment is terminated either (a) by the Employer for Cause or (b)
by the Executive other than for Good Reason, the Employer shall pay the
Executive any unpaid bonus earned in any year prior to the year in which the
Executive's employment terminates and the Executive's Accrued Benefits (as
defined in Section 3.3(A)(a)).

3.5Notice of Termination.  Any termination of the Executive's employment by the
Employer for Cause or by the Executive for Good Reason shall be communicated by
a written notice to the other party that indicates the specific termination
provision in the Plan relied upon, and sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.

3.6Release.  Notwithstanding anything in the Plan to the contrary, as a
condition to receiving any Severance Benefits, the Executive (or, in the event
of the Executive's death or incompetence, the Executive's designated
beneficiary, surviving spouse, estate, or legal representative) shall execute a
comprehensive release agreement and waiver of claims against the Employer in a
form substantially the same as that attached hereto as Appendix E (the
"Release").  The Employer shall deliver the Release to the Executive within 10
days of the Executive's termination of employment.  The Executive must deliver
to the Employer an original, signed Release and the revocability period (if any)
must elapse by the Release Deadline.  For purposes of the Plan, the "Release
Deadline"’ means the date that is sixty (60) calendar days after the Executive’s
termination of employment.  Payment of any Severance Benefits that are not
exempt from Code Section 409A shall be delayed until the Release Deadline,
irrespective of when the Executive executes the Release; provided, however, that
where the Executive’s termination of employment and the Release Deadline occur
within the same calendar year, the payment may be made up to thirty (30) days
prior to the Release Deadline, and provided further that where the Executive’s
termination of employment and the Release Deadline occur in two separate
calendar years, payment may not be made before the later of January 1 of the
second year or the date that is thirty (30) days prior to the Release
Deadline.  If the Executive does not deliver an original, signed Release to the
Employer within 45 days after receipt of the same from the Employer, (i) the
Executive's rights shall be limited to those made available to the Executive as
if the Executive were terminated under Section 3.4 above, and (ii) the Employer
shall have no obligation otherwise to provide the Executive any Severance
Benefits, or any other monies on account of the termination of the Executive's
employment.

By accepting Severance Benefits, the Executive acknowledges and agrees that if
the Executive files a lawsuit or accepts recoveries, payments or benefits based
on any claims that the Executive has released under the Release, as a condition
precedent for maintaining or participating in any lawsuit or claim, or accepting
any recoveries, payments or benefits, the Executive shall forfeit immediately
such Severance Benefits and reimburse the Employer for any Severance Benefits
already provided.

3.7State Unemployment Benefits.  For purposes of state unemployment benefits,
Severance Benefits shall be expressly deemed allocated over the two-year period
following the termination of the Executive's employment, which two-year period
is described in Section 3.3(A)(c), even if paid in a single lump sum.








3.8No Further Obligations.  Except as provided in the Plan or in any Retirement
Benefit Plan or Health and Welfare Benefit Plan, the Employer shall not have any
obligation to the Executive following the Executive's termination of employment
for any reason, including any obligation for severance payments or
benefits.  Except as provided in the Plan, the provision of Severance Benefits
shall have no effect upon the Executive's rights under any Retirement Benefit
Plan, Health and Welfare Benefit Plan or other employee policy or practice of
the Employer applicable to the Executive's termination for any reason.

3.9Indemnification.  The Corporation shall, to the fullest extent permitted by
applicable law as it presently exists or may hereafter be amended, indemnify and
hold harmless any Executive in accordance with the terms and provisions of the
Amended and Restated Certificate of Incorporation of CBOE Holdings, Inc. or
CBOE, each as amended.

3.10Special Provisions for the Termination of Certain Named Executives.  If an
Executive who is licensed to practice law is terminated, nothing in this Plan
shall prohibit or restrict such Executive from providing legal advice and
counseling, or other advice and counseling incidental thereto, as an officer,
employee, consultant, independent contractor or otherwise, to an options
exchange regulated by the SEC or to an alternative options trading
system.  Appendix D includes other special provisions for the termination of
certain named Executives.

Article  4.Code Section 409A

4.1The Plan is intended to comply with Code Section 409A, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered, construed
and interpreted in accordance with such intent.

4.2Each payment under the Plan or any Employer benefit plan is intended to be
treated as one of a series of separate payments for purposes of Code Section
409A.

4.3To the extent any reimbursements or in-kind benefit payments under the Plan
are subject to Code Section 409A, such reimbursements and in-kind benefit
payments will be made in accordance with Treasury Regulation §1.409A-3(i)(1)(iv)
(or any similar or successor provisions).

4.4Notwithstanding anything in the Plan to the contrary, to the extent the
Executive is considered a "specified employee" (as defined in Code Section 409A)
at the time of his separation from service and would be entitled to a payment
upon separation from service during the six-month period beginning on the
Executive's date of termination that is not otherwise excluded under Code
Section 409A under the exception for short-term deferrals, separation pay
arrangements, reimbursements, in-kind distributions, or any otherwise applicable
exemption, the payment will not be made to the Executive until the earlier of
the six-month anniversary of the Executive's date of termination or the
Executive's death and will be accumulated and paid on the first day of the
seventh month following the date of termination.

4.5The Corporation may amend the Plan to the minimum extent necessary to satisfy
the applicable provisions of Code Section 409A.

4.6The Employer cannot guarantee that the Severance Benefits provided under the
Plan will satisfy all applicable provisions of Code Section 409A.

4.7Whenever a payment specifies a payment period, the actual date of payment
within such specified period shall be within the sole discretion of the
Corporation, and the Executive shall have no right (directly or indirectly) to
determine the year in which such payment is made.  In the event a payment period
straddles two (2) consecutive calendar years, the payment shall be made in the
later of such calendar years.

4.8The payment of any compensation or benefit that is subject to the
requirements of Code Section 409A may not be accelerated except to the extent
permitted by Code Section 409A.

Article  5.Claims Procedures

5.1Claims Procedures.  The Employer will provide Severance Benefits without the
necessity of a formal written claim by the Executive.  However, if any person
believes he or she is being denied any rights or benefits






under the Plan, such person (or the person's duly authorized representative) may
file a claim in writing with the Plan Administrator within 90 days following the
applicable Executive's date of termination.  If any such claim is wholly or
partially denied, the Plan Administrator will notify the claimant of its
decision in writing.  The notification will set forth, in a manner calculated to
be understood by the claimant, the following: (a) the specific reason or reasons
for the adverse determination, (b) reference to the specific Plan provisions on
which the determination is based, (c) a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and (d) a
description of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of the claimant's right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.  Such notification will be given within ninety (90) days after the claim
is received by the Plan Administrator, or within one hundred eighty (180) days,
if the Plan Administrator determines that special circumstances require an
extension of time for processing the claim.  If the Plan Administrator
determines that an extension of time for processing is required, written notice
of the extension will be furnished to the claimant prior to the termination of
the initial 90-day period.  The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render a benefit determination.

5.2Review Procedures.  Within sixty (60) days after the receipt of notification
of an adverse benefit determination, a claimant (or the claimant's duly
authorized representative) may file a written request with the Plan
Administrator for a review of the claimant's adverse benefit determination and
submit written comments, documents, records, and other information relating to
the claim for benefits.  A request for review will be deemed filed as of the
date of receipt of such written request by the Plan Administrator.  A claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant's claim for benefits.  The Plan Administrator shall take into account
all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.  The Plan
Administrator will notify the claimant of its decision on review in
writing.  Such notification will be written in a manner calculated to be
understood by the claimant and will contain the following: (a) the specific
reason or reasons for the adverse determination, (b) reference to the specific
Plan provisions on which the benefit determination is based, (c) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits, and (d) a statement
of the claimant's right to bring a civil action under ERISA Section 502(a).  The
decision on review will be made within 60 days after the request for review is
received by the Plan Administrator, or within 120 days if the Plan Administrator
determines that special circumstances require an extension of time for
processing the claim.  If the Plan Administrator determines that an extension of
time for processing is required, written notice of the extension will be
furnished to the claimant prior to the termination of the initial 60-day
period.  The extension notice will indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
determination on review.

5.3Disability Claims and Review Procedures.  If a claim involves a "disability"
determination, the claims and review procedures described in Sections 5.1 and
5.2 above will apply but the time limits will differ.  The Plan Administrator
will have 45 days to respond to the initial claim, and may extend the 45-day
period by up to 30 days if an extension is necessary and the Plan Administrator
notifies the Executive during the 45-day period of the reasons for the extension
and the date by which the Plan Administrator expects to make a decision.  The
response deadline may be extended for an additional 30-day period if the Plan
Administrator requires more time and notifies the Executive during the first
30-day extension period of the reasons for the extension and the date by which
the Plan Administrator expects to make a decision.

The Executive will have 180 days after receiving a notice of adverse benefit
determination involving a "disability" determination in which to submit a
request for review of the adverse determination.  The Plan Administrator shall
reach a final decision and notify the Executive in writing of the decision
within 45 days after the date it receives the Executive's request for review,
provided that the Plan Administrator may extend the response time by up to an
additional 45 days by notifying the Executive in writing of the extension.

5.4Legal Actions.  The claims and review procedures described in this Article 5
must be utilized before a legal action may be brought against the Employer or
the Plan.  Any legal action must be filed within one year of receiving final
notice of a denied claim.  With respect to any decision or determination of the
Plan Administrator that is or was made after a Change in Control, a reviewing
arbitrator or court shall apply a de novo standard of review.








Article  6.Successors

6.1Successors to the Corporation.  The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the stock or assets of the Corporation by agreement, to
expressly assume and agree to maintain the Plan in the same manner and to the
same extent that the Corporation would be required to perform if no such
succession had taken place, subject to Section 8.1 herein.  Regardless of
whether such agreement is executed, the Plan will be binding upon any successor
in accordance with the operation of law and such successor shall be deemed the
"Corporation" for purposes of the Plan.

6.2Assignment by the Executive.  The Plan will inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If the
Executive dies while any Severance Benefits still would be owed to the Executive
hereunder had the Executive continued to live, the Employer will continue to
provide such Severance Benefits, unless otherwise provided herein, in accordance
with the terms of the Plan to the Executive's beneficiary last designated by
written instrument delivered by the Executive to the Employer prior to the date
of death.  If no such designated beneficiary survives the Executive, such amount
must be paid to the Executive's surviving spouse, or if none, to the Executive's
lawful descendants per stirpes then living, or if none survive the Executive, to
the legal representative of the Executive's estate, or if none is appointed
within 90 days of the date of death, to the Executive's heirs at law under the
laws of the state in which the Executive is domiciled at the date of death.

6.3Payment of Benefits in Case of Incompetency.  If an Executive entitled to
Severance Benefits becomes physically or mentally incapable of receiving or
acknowledging such Severance Benefits, the Employer upon receipt of satisfactory
evidence of such legal incapacity may, in its sole discretion, cause such
Severance Benefits to be provided to some other person, persons, or institution
on behalf of the Executive.

Article  7.Miscellaneous

7.1Employment Status.  The Plan is not a contract of employment, and eligibility
under the Plan does not give the Executive the right to be rehired or retained
in the employ of the Employer on a full-time, part-time or any other basis, or
to receive any benefit under any other plan of the Employer.  Eligibility under
the Plan does not give the Executive any right, claim, or legal entitlement to
any Severance Benefits, unless that right or claim has specifically accrued
under the terms of the Plan.

7.2No Reinstatement.  By accepting Severance Benefits, the Executive waives any
reinstatement or future employment with the Employer and agrees never to apply
for employment or otherwise seek to be hired, rehired, employed, reemployed, or
reinstated by the Employer.

7.3Effect of Receiving Severance Benefits.  Except as set forth in Appendix C,
an Executive's receipt of Severance Benefits does not constitute any sort of
extension or perpetuation of employment beyond the Executive's actual date of
employment termination.

7.4Ethical Standards.  By accepting Severance Benefits, the Executive
acknowledges and agrees that he or she has been given an adequate opportunity to
advise the Employer's human resources, legal, or other relevant management
division, and has so advised such division in writing, of any facts that the
Executive is aware of that constitute or might constitute a violation of any
ethical, legal or contractual standards or obligations of the Corporation or any
Affiliate.  The Executive further acknowledges and agrees that the Executive is
not aware of any existing or threatened claims, charges, or lawsuits that he or
she has not disclosed to the Employer.

7.5Interests Not Transferable.  The interests of persons entitled to Severance
Benefits are not subject to their debts or other obligations and, except as may
be required by the tax withholding provisions of the Code or any state's income
tax act, or pursuant to an agreement between the Executive and an Employer, may
not be voluntarily sold, transferred, alienated, assigned, or encumbered.

7.6Entire Plan.  The Plan contains the entire understanding of the Employer and
the Executive with respect to the subject matter herein.  The Severance Benefits
shall be in lieu of and reduced by any severance, notice, termination pay or the
like that may be payable under any plan or practice of the Employer, or that may
be payable by






any Federal, state, local, or foreign law, statute, regulation, ordinance, or
the like (including the WARN Act or any similar state or foreign law).  Any
Severance Benefits will be offset against any severance, notice, or termination
pay required to be paid by the Corporation or its Affiliates pursuant to
federal, state, or local law or ordinance.

7.7Conflicting Plans.  The Plan supersedes any other generally applicable
severance-related plan or policy of the Employer in effect on the date the
Corporation adopts the Plan.  Payments or benefits provided to an Executive
under any Retirement Benefit Plan, Health and Welfare Benefit Plan or other
employee benefit plan are governed solely by the terms of that plan.  Any
obligations or duties of an Executive pursuant to any separate non-competition
or other agreement with an Employer will be governed solely by the terms of that
agreement, and will not be affected by the terms of the Plan, except to the
extent that agreement expressly provides otherwise.  Severance Benefits are not
taken into account for purposes of contributions or benefits under any other
employee benefit plans, except as expressly provided therein or in Appendix
C.  Further, the period of coverage under any employee benefit plan is not
extended due to the provision of Severance Benefits.

7.8Notices.  All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address the Executive has filed in writing with the Employer or, in the
case of the Employer, at its principal offices, with attention to the "Plan
Administrator of the CBOE Holdings, Inc. Executive Severance Plan."

7.9Tax Withholding.  The Employer shall withhold from any Severance Benefits all
Federal, state, city, or other taxes as legally required to be withheld, as well
as any other amounts authorized or required by policy, including, but not
limited to, withholding for garnishments and judgments or other court orders.

7.10Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan must be construed and enforced as if
the illegal or invalid provision had not been included.  Further, the captions
of the Plan are not part of the provisions herein and will have no force or
effect.

Notwithstanding anything in the Plan to the contrary, the Employer shall have no
obligation to provide any Severance Benefits to the Executive hereunder to the
extent, but only to the extent, that such provision is prohibited by the terms
of any final order of a Federal, state, or local court or regulatory agency of
competent jurisdiction, provided that such an order shall not affect, impair, or
invalidate any provision of the Plan not expressly subject to such order.

7.11Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein includes the feminine, the plural includes the
singular and the singular includes the plural.

7.12Applicable Law.  To the extent not preempted by the laws of the United
States, the laws of the State of Illinois will be the controlling law in all
matters relating to the Plan without giving effect to principles of conflicts of
laws.  The jurisdiction and venue for any disputes arising under, or any action
brought to enforce, or otherwise relating to, the Plan will be exclusively in
the courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist).

7.13Action by Corporation.  Any action required of or permitted to be taken by
the Corporation under the Plan must be by written resolution of the Board, by
written resolution of a duly authorized committee of the Board, by a person or
persons authorized by resolutions of the Board, or by a duly authorized
committee.

7.14Plan Funding.  The Employer will provide all Severance Benefits due and
owing directly out of its general assets.  To the extent that an Executive
acquires a right to receive Severance Benefits, such right shall be no greater
than the right of an unsecured general creditor of the Employer.  Nothing herein
contained may require or be deemed to require, or prohibit or be deemed to
prohibit, the Employer to segregate, earmark, or otherwise set aside any funds
or other assets, in trust or otherwise, to provide for any Severance Benefits.








Article  8.Amendment and Termination

8.1Amendment and Termination.  The Corporation reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan at any time and to
thereby alter, reduce or eliminate any benefit under the Plan, in whole or in
part, at any time; provided that

(a)No amendment or termination of the Plan that has the effect of (i) removing
an Executive from the list of Executives Eligible to Participate in the Plan
contained in Appendix A or Appendix C hereto, (ii) eliminating or reducing the
amount of benefits payable (if any) to any Executive, or (iii) adversely
affecting the benefits or rights of an Executive under the Plan, may be, without
the express written consent of such Executive, retroactive or effective until
the date that is two years after the later of (A) the date the Corporation
adopts such amendment or termination or (B) the date the Corporation provides
written notice of such amendment or termination to the affected Executive(s)
(with the later of such dates referred to herein as the "Amendment Effective
Date"); provided that any such amendment or termination shall not eliminate or
reduce any benefit with respect to any termination of employment that occurs on
or before the Amendment Effective Date; and

(b)If a Change in Control occurs before the Amendment Effective Date, then the
effective date of an amendment described in Section 8.1(a) or termination of the
Plan shall be postponed as to the affected Executive(s) until the date that is
one year after the Change in Control occurs.  For the avoidance of doubt, if the
Corporation amended the Plan (and gave notice) on January 1, 2012, to remove
Executive A from the list of Executives Eligible to Participate in the Plan, a
Change in Control occurred on December 1, 2013, and Executive A experienced an
Involuntary Termination on September 1, 2014, Executive A would be entitled to
Severance Benefits under the Plan under the terms and conditions of the Plan in
effect immediately prior to January 1, 2012.  Furthermore, if a Change in
Control occurred on December 1, 2013 and Executive B was terminated by his
Employer or a successor employer without Cause, or if he resigned for Good
Reason, at any time within the twelve (12) month period following the Change in
Control, then Executive B would be entitled to Severance Benefits under the Plan
under the terms and conditions of the Plan in effect on December 1, 2013,
subject to the provisions of this Section 8.1(b).

8.2Notice of Amendment or Termination.  The Corporation will notify the
Executives, including, but not limited to, Executives receiving Severance
Benefits, of any material amendment or termination of the Plan within a
reasonable time.

 

 

 

 

 

 

 

 

 

 

 

 








Appendix A

Appendix A

Executives Eligible to Participate in the

CBOE Holdings, Inc. Executive Severance Plan

As Amended and Restated Effective January 1, 2015

Gerald T. O’Connell

Edward L. Provost

Alan J. Dean

Philip M. Slocum

Joanne Moffic-Silver

No amendment or termination of the Plan that has the effect of removing an
Executive from this Appendix A may be, without the express written consent of
such Executive, (a) effective until the date that is two years after the later
of adoption of such amendment or termination or written notice of such amendment
or termination to the affected Executive(s), or (b) retroactive; provided that
any such amendment or termination shall not eliminate or reduce any benefit with
respect to any termination of employment that occurs on or before such amendment
or termination becomes effective.










Appendix B

Appendix B

Additional Information for Summary Plan Description

This Appendix B, together with the Plan document, constitutes the summary plan
description of the Plan.  References in this Appendix B to "you" or "your" are
references to the Executive.  Any term capitalized but not defined in this
Appendix B will have the meaning set forth in the Plan.

Your Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants shall be entitled to:

∠



Receive information about the Plan and benefits offered under the Plan.

∠



Examine, without charge, at the Plan Administrator's office and at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report filed by the Plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefit Security Administration.

∠



Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, and copies of the latest annual report and
updated summary plan description.  The Plan Administrator may make a reasonable
charge for the copies.

Prudent Action by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including the Employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court.  If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance With Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You also may obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

General Plan Information








 

 

 

 

Plan Sponsor:

CBOE Holdings, Inc.

400 South LaSalle Street

Chicago, Illinois  60605

Plan Name:

CBOE Holdings, Inc. Executive Severance Plan

Type of Plan:

Welfare plan

Source of Funds:

The Employer will pay all benefits due and owing under the Plan directly out of
its general assets.  To the extent that an Executive acquires a right to receive
benefits under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Employer.

Plan Number:

506

Corporation's Employer Identification Number:

36-2730838

Plan Administrator:

CBOE Holdings, Inc.

400 South LaSalle Street

Chicago, Illinois  60605

(312) 786-5600

Agent for Service of Legal Process:

Plan Administrator

Plan Year:

Calendar Year

(January 1 - December 31)

Successors:

The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the stock
or assets of the Corporation by agreement, to expressly assume and agree to
maintain the Plan in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.  Regardless
of whether such agreement is executed, the Plan will be binding upon any
successor in accordance with the operation of law and such successor shall be
deemed the "Corporation" for purposes of the Plan.

Binding Legal Contract:

This Plan shall be a binding legal contract between the Employer and the
Executive.

 










Appendix C

Appendix C

Executives Eligible to Receive Death and Disability Termination Benefits,

and Subject to Restrictive Covenants

Under the CBOE Holdings, Inc. Executive Severance Plan

Subject to the conditions and limitations of the Plan, an Executive who is set
forth on this Appendix C at the time of employment termination and who
experiences an Involuntary Termination, who dies, or who is terminated due to
becoming Disabled shall be entitled to receive Severance Benefits as set forth
in Article 3 of the Plan, or Death Benefits or Disability Termination Benefits
as set forth below.  These Executives also shall be subject to the restrictive
covenants set forth below.

C.1Executives Eligible under Appendix C.

Gerald T. O’Connell

Edward L. Provost

C.2Death Benefits.  If the Executive dies while employed, the Employer shall
provide the following "Death Benefits" following the date of death, subject to
Section 3.6:  (a) the Executive's Base Salary through the date of death, (b) the
Pro-Rated Severance Payment, and (c) the Salary and Bonus Payment, to the
Executive's beneficiary last designated by written instrument delivered by the
Executive to the Employer prior to the date of death.  The payments described in
clauses (a) and (c) of the foregoing sentence shall be payable within 90 days of
the date of death and the payment described in clause (b) shall be payable as
provided in Section 3.3(A)(b).  If no such designated beneficiary survives the
Executive, such amount shall be paid to the Executive's surviving spouse, or if
none, to the Executive's lawful descendants per stirpes then living, or if none
survive the Executive, to the legal representative of the Executive's estate, or
if none is appointed within 90 days of the date of death, to the Executive's
heirs at law under the laws of the state in which the Executive is domiciled at
the date of death.  For Executives eligible under this Appendix C, the term
"Severance Benefits" includes Death Benefits, subject to the conditions and
limitations of the Plan.

C.3Disability Termination Benefits.  If the Executive is Disabled for a
continuous period of six months, the Employer may terminate the Executive's
employment upon 30 days prior written notice to the Executive, and the Employer
shall provide the Executive the following "Disability Termination Benefits": (a)
the Executive's accrued but unpaid Base Salary through the date of termination,
payable in accordance with the Employer's normal payroll practice, (b) the
Pro-Rated Severance Payment, payable as provided in Section 3.3(A)(b), subject
to Section 3.6, and (c) the Salary and Bonus Payment, payable within 30 days
following the date of termination, subject to Section 3.6.  For Executives
eligible under this Appendix C, the term "Severance Benefits" includes
Disability Termination Benefits, subject to the conditions and limitations of
the Plan.

"Disabled" has the meaning set forth in the long-term disability policy or plan
maintained by the Employer for its senior executives then in effect, provided
that the definition of Disabled applied under such a policy or plan is
consistent with the definition of disability or disabled under Code Section 409A
and the regulations and guidance promulgated thereunder.  In the absence of such
a policy or plan, "Disabled" has the meaning ascribed to such term under Code
Section 409A and the regulations and guidance promulgated thereunder.

C.4Non-Qualified Plan Contribution.  Notwithstanding anything in the Plan to the
contrary, for each Executive set forth on this Appendix C, the Executive's
Salary and Bonus Payment will be deemed compensation for purposes of any
Retirement Benefit Plan, provided that the Salary and Bonus Payment will be
deemed compensation for purposes of any tax-qualified Retirement Benefit Plan
only to the extent permitted by the terms of such Retirement Benefit Plan and by
applicable provisions of the Code.

C.5Appendix C Benefits Subject to Plan.  The Death Benefits, Disability
Termination Benefits, and Non-Qualified Plan Benefits described in this Appendix
C are subject to the conditions and limitations of the Plan in all respects.








C.6.Restrictive Covenants.  Executives understand the global nature of the
Employer's businesses and the effort the Employer undertakes to develop and
protect their business and their competitive advantage.  Accordingly, Executives
recognize and agree that the scope and duration of the restrictions described in
the Plan are reasonable and necessary to protect the legitimate business
interests of the Employer.  Notwithstanding anything in the Plan to the
contrary, all Severance Benefits of Executives covered under this Appendix C are
conditioned expressly on the Executive's compliance with each of the restrictive
covenants of this Section C.6.  During the period of an Executive's employment
and for a period of two years following the Executive's termination of
employment, the Executive shall not:

(a)singly, jointly, or in any other capacity, in a manner that contributes to
any research, technology, development, account, trading, marketing, promotion,
or sales and that relates to the Executive's employment with an Employer,
directly or beneficially, manage, join, participate in the management, operation
or control of, or work for (as an employee, consultant or independent
contractor), or permit the use of his name by, or provide financial or other
assistance to, any options exchange regulated by the SEC or alternative trading
system that directly competes with an Employer, without the express written
approval of the Chief Executive Officer and Chairman of the Board of the
Corporation;

(b)provide any service or assistance that (i) is of the general type of service
or assistance provided by the Executive to the Employer, (ii) relates to any
technology, account, product, project or piece of work with which the Executive
was involved during his or her employment, and (iii) contributes to causing an
entity to come within the definition described in Section C.6(a) above;

(c)solicit or accept if offered to the Executive, with or without solicitation,
on his or her own behalf or on behalf of any other person, the services of any
person who is a then-current employee of the Employer (or was an employee of the
Employer during the year preceding such solicitation), nor solicit any of the
Employer's then-current employees (or an individual who was employed by or
engaged by the Employer during the year preceding such solicitation) to
terminate employment or an engagement with the Employer, nor agree to hire any
then-current employee (or an individual who was an employee of the Employer
during the year preceding such hire) of the Employer into employment with the
Executive or any company, individual or other entity;

(d)directly or indirectly divert or attempt to divert from the Employer any
business in which the Employer has been actively engaged during the Executive's
employment, nor interfere with the relationships of the Employer or with their
sources of business; or

(e)directly or indirectly, make any statements, written or verbal, or cause or
encourage others to make any statements, written or verbal, that defame or
disparage the business reputation, practices, or conduct of the Corporation, its
employees, directors, or officers.  The Executive acknowledges and agrees that
this prohibition extends to statements, written or verbal, made to anyone,
including but not limited to the news media, investors, potential investors,
industry analysts, competitors, strategic partners, vendors, employees (past and
present), and customers.

Nothing in this Section C.6 shall prohibit or restrict an Executive who is
licensed to practice law from providing legal advice and counseling, or other
advice and counseling incidental thereto, as an officer, employee, consultant,
independent contractor or otherwise, to an options exchange regulated by the SEC
or alternative trading system that directly competes with an Employer.

C.7Confidentiality.  The Executives recognize that the Employer may disclose
secret or confidential information to the Executive during the period of the
Executive's employment to enable the Executive to perform his or her
duties.  Subject to the following sentence, an Executive shall not during his or
her employment (except in connection with the proper performance of his or her
duties) and thereafter, without the prior written consent of the Employer,
disclose to any person or entity any material or significant secret or
confidential information concerning the business of the Employer that was
obtained by the Executive in the course of the Executive's employment.  This
Section shall not be applicable if and to the extent the Executive is required
to testify in a legislative, judicial or regulatory proceeding pursuant to an
order of Congress, any state or local legislature, a judge, or an administrative
law judge, or if such secret or confidential information is required to be
disclosed by the Executive by any law, regulation or order of any court or
regulatory commission, department or agency; provided, however, that the






Executive shall provide the Employer with prompt notice thereof so that the
Employer may seek an appropriate protective order and/or waive compliance with
this Section with respect to such requirement.  In the absence of a protective
order or the receipt of waiver hereunder, if the Executive is nonetheless, in
the opinion of the Executive’s counsel, compelled to furnish the Employer's
confidential information to any third party or else stand liable for contempt or
suffer other censure or penalty, such party may furnish such information without
liability under this Section or otherwise.  The Executive further agrees that if
the Executive's employment is terminated for any reason, the Executive will not
take, but will leave with the Employer, all records and papers and all matter of
whatever nature that bears secret or confidential information of the
Employer.  For purposes of this Plan, the term "secret or confidential
information" shall include, but not be limited to, any and all records, notes,
memoranda, data, writings, research, personnel information, customer
information, clearing members' information, the Employer's financial information
and plans, processes, methods, techniques, systems, formulas, patents, models,
devices, compilations or any other information of whatever nature in the
possession or control of the Employer, that has not been published or disclosed
to the general public, the options industry or the commodities futures industry,
provided that such term shall not include knowledge, skills, and information
that is common to the trade or profession of the Executive.

C.8Judicial Modification.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of Section C.6 or C.7 is
invalid or unenforceable, the Employer and the Executive intend that (a) the
court making the determination of invalidity or unenforceability shall have the
power to reduce the scope, duration, or geographic area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, (b) the Employer and the Executive shall
request that the court exercise that power, and (c) the Plan shall be
enforceable as so modified after the expiration of the time within which the
judgment or decision may be appealed.

C.9Remedies.  If an Executive violates or threatens to violate any provisions of
Sections C.6 or C.7 of the Plan, the Employer or its successors in interest
shall be entitled, in addition to any other remedies that they may have,
including money damages, to an injunction to be issued by a court of competent
jurisdiction restraining the Executive from committing or continuing any
violation of Sections C.6 or C.7.  In the event that the Executive is found to
have breached any provision set forth in Section C.6 or C.7 of the Plan, the
time period provided for in that provision shall be deemed tolled (i.e., it will
not begin to run) for so long as the Executive was in violation of that
provision.










Appendix D

Appendix D

Special Provisions for the Termination of Certain Named Executives

Under the CBOE Holdings, Inc. Executive Severance Plan

1.Notwithstanding any other provisions of the Plan to the contrary, the Employer
may terminate the employment of Joanne Moffic-Silver of the Employer's Legal
Division only after the Employer has consulted with its Regulatory Oversight
Committee.

2.Any stock options, restricted stock or other stock-based awards granted to
Edward L. Provost ("Provost") under the CBOE Holdings, Inc. Long-Term Incentive
Plan, or any similar or successor plan, shall provide, among other things, that
(a) all options, stock or other awards shall vest upon Provost's retirement
after attaining age sixty-five (65) and (b) Provost may exercise all vested
options thereafter for the remainder of their term.  Restricted Stock that vests
upon the achievement of Performance Goals will vest pro rata upon Provost's
retirement after attaining age sixty-five (65).

 

 










Appendix E

Appendix E

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS ("Release") is made and entered into this _____ day of
_____________, 20__, to be effective as of __________________ (the "Effective
Date"), by and between CBOE HOLDINGS, INC, a Delaware corporation ("CBOE"), and
______________, a resident of the State of Illinois (the "Executive")

1.In consideration of CBOE's agreement to provide Executive with the severance
pay and benefits, described in the CBOE Holdings, Inc. Executive Severance Plan
(the "Plan"), to which Executive is not otherwise entitled and the sufficiency
of which Executive acknowledges, Executive does hereby fully, finally and
unconditionally release and forever discharge CBOE, its parent corporation,
subsidiaries and affiliates, and each of their former and current officers,
directors, employees, members, representatives and agents and all of their
respective predecessors, successors, and assigns (collectively "Released
Parties"), in their personal, corporate and representative capacities, from any
and all rights, claims, liabilities, obligations, damages, costs, expenses,
attorneys' fees, suits, actions, and demands, of any and every kind, nature and
character, known or unknown, liquidated or unliquidated, absolute or contingent,
in law and in equity, enforceable or arising under any local, state or federal
common law, statute or ordinance relating to Executive’s past employment with
CBOE or any past actions, statements, or omissions of CBOE or any of the
Released Parties occurring prior to Executive’s execution of this Agreement,
including but not limited to all claims for defamation, wrongful termination,
back pay and benefits, pain and suffering, negligent or intentional infliction
of emotional distress, breach of contract, and interference with contractual
relations, tort claims, employment discrimination claims, and all claims arising
under the Age Discrimination in Employment Act of 1967, as amended ("ADEA"),
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1866, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981), the Family
and Medical Leave Act, the Equal Pay Act, the Fair Labor Standards Act, the
Americans with Disabilities Act, the Older Workers Benefit Protection Act, the
Illinois Human Rights Act, the Illinois Minimum Wage Law, the Illinois Wage
Payment and Collection Act, the Workers Adjustment and Retraining Act, and the
Chicago and Cook County Human Rights Ordinances, and any other statutory,
contract, implied contract, or common law claim arising out of or involving
Executive’s employment, the termination of Executive’s employment, or any
continuing effects of Executive’s employment with CBOE (the "Released Claims").

2.Executive agrees not to sue CBOE or any of the Released Parties with respect
to rights and Released Claims covered by this Release.  If any government agency
or court assumes jurisdiction of any charge, complaint, or cause of action
covered by this Release, Executive will not seek and will not accept any
personal equitable or monetary relief in connection with such investigation,
action, suit, or legal proceeding.

3.Executive has forty-five (45) days (until ____________) within which to
consider this Release, although Executive may accept it at any time within those
forty-five (45) days.  Once Executive has signed this Release, Executive will
still have seven (7) days in which to revoke his or her acceptance of the ADEA
portion of the Release by notifying CBOE, and specifically, Deborah Woods, Human
Resources Department.  The ADEA portion of the Release will not be effective or
enforceable until the seven (7) day revocation period has expired.  If the ADEA
portion of the Release is revoked, the remainder of this Release shall remain in
full force and effect as to all of its terms except for the release of claims
under the ADEA, and CBOE will have three (3) business days to rescind the entire
Release by so notifying Executive.

4.Executive agrees that he or she will continue to be governed by those
obligations arising under Section 7.2 of the Plan, and Sections C.6 and C.7 of
the Plan if applicable, which are incorporated by reference herein, and such
provisions shall not be released, shall be unaffected hereby, and shall remain
in full force and effect.

5.This Release shall be binding upon and inure to the benefit of CBOE and its
successors and assigns and Executive and his heirs, executors and
administrators.

6.This Release shall be construed and interpreted under the laws of the State of
Illinois to the extent not preempted by applicable laws of the United States.








By signing this Release, Executive acknowledges and understands that this
Release does not imply that CBOE has done anything unlawful or wrong.

CBOE HOLDINGS, INC.

 

________________________________

By: ________________________EXECUTIVE

Its: _________________________

 








Appendix A Executives

 

CBOE HOLDINGS, INC. EXECUTIVE SEVERANCE PLAN

 

ACKNOWLEDGMENT AND ACCEPTANCE OF

THE TERMS AND CONDITIONS OF THE PLAN

CBOE Holdings, Inc. (the "Corporation") has established the CBOE Holdings, Inc.
Executive Severance Plan (the "Plan").  The Plan provides severance payments and
benefits to certain eligible executives in the event of employment termination
by the Corporation without "cause" or termination by the executive for "good
reason" (each as defined in the Plan).  You are eligible to participate in the
Plan.

By the signatures below of the representative of the Corporation and the
Executive named herein, the Corporation and the Executive agree that the
Corporation hereby designates the Executive as eligible to participate in the
Plan, and the Executive hereby acknowledges and accepts such participation,
subject to the terms and conditions of the Plan, and agrees to the terms of the
Plan, which is attached hereto and made a part hereof.

Name of Executive:  «FirstName» «LastName»

Date of Eligibility and Participation:  «Date_2»

At Will Employment.  Nothing in this Acknowledgement and Acceptance or in the
Plan confers upon the Executive any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation or of the Executive, which rights are hereby
expressly reserved by each, to terminate the Executive's employment at any time
for any reason.

Amendment and Termination of Plan.  The Corporation reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan in accordance with
Section 8.1.  No amendment or termination of the Plan that has the effect of
removing an Executive from Appendix A may be, without the express written
consent of such Executive, (a) effective until a date that is two years after
the later of adoption of such amendment or termination or written notice of such
amendment or termination to the affected Executive(s); or (b) retroactive.  No
amendment or termination shall eliminate or reduce any benefit with respect to
any Executive who experiences a termination of employment that occurs on or
before such amendment or termination becomes effective.

EXECUTIVE:

CBOE HOLDINGS, INC.

 

By: ________________________________

Signature

Title: _______________________________

 

Attachment:

CBOE Holdings, Inc. Executive Severance Plan








Appendix C Executives

 

CBOE HOLDINGS, INC. EXECUTIVE SEVERANCE PLAN

 

ACKNOWLEDGMENT AND ACCEPTANCE OF

THE TERMS AND CONDITIONS OF THE PLAN

CBOE Holdings, Inc. (the "Corporation") has established the CBOE Holdings, Inc.
Executive Severance Plan (the "Plan").  The Plan provides severance payments and
benefits to certain eligible executives in the event of employment termination
by the Corporation without "cause," termination by the executive for "good
reason," termination due to death, and termination due to "disability" (each as
defined in the Plan).  You are eligible to participate in the Plan.

By the signatures below of the representative of the Corporation and the
Executive named herein, the Corporation and the Executive agree that the
Corporation hereby designates the Executive as eligible to participate in the
Plan, and the Executive hereby acknowledges and accepts such participation,
subject to the terms and conditions of the Plan, and agrees to the terms of the
Plan, which is attached hereto and made a part hereof.

Name of Executive:  «FirstName» «LastName»

Date of Eligibility and Participation:  «Date_2»

At Will Employment.  Nothing in this Acknowledgement and Acceptance or in the
Plan confers upon the Executive any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation or of the Executive, which rights are hereby
expressly reserved by each, to terminate the Executive's employment at any time
for any reason.

Amendment and Termination of Plan.  The Corporation reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan in accordance with
Section 8.1.  No amendment or termination of the Plan that has the effect of
removing an Executive from Appendix A may be, without the express written
consent of such Executive, (a) effective until a date that is two years after
the later of adoption of such amendment or termination or written notice of such
amendment or termination to the affected Executive(s); or (b) retroactive.  No
amendment or termination shall eliminate or reduce any benefit with respect to
any Executive who experiences a termination of employment that occurs on or
before such amendment or termination becomes effective.

EXECUTIVE:

CBOE HOLDINGS, INC.

 

By: ________________________________

Signature

Title: _______________________________

 

Attachment:

CBOE Holdings, Inc. Executive Severance Plan

 

 

 



